 Fill in this information to identify the case:

 Debtor name         Tonawanda Coke Corporation

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF NEW YORK

 Case number (if known)         1-18-12156
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                     $9,714,000.00
       From 7/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                   $30,281,000.00
       From 7/01/2017 to 6/30/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                   $29,750,000.00
       From 7/01/2016 to 6/30/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:
       From 7/01/2018 to Filing Date                                                           Freight and Misc                               $429,000.00


       For prior year:
       From 7/01/2017 to 6/30/2018                                                             Freight and Misc                             $2,523,000.00


       For year before that:
       From 7/01/2016 to 6/30/2017                                                             Freight and Misc                             $2,004,000.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 1 of 58
 Debtor       Tonawanda Coke Corporation                                                                Case number (if known) 1-18-12156




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Attached                                                                                            $0.00          Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Paul A. Saffrin                                             1/25/2018                        $10,597.19         Expense Reimbursement
               PO Box 585                                                  9/20/2018
               Orchard Park, NY 14127
               Chief Executive Officer

       4.2.    Ausmus Corporation                                          Various                       $2,159,840.07         Freight to Customers, Coke
               PO Box 633                                                                                                      Handling Services
               Buffalo, NY 14221
               Affiliate

       4.3.    Ausmus Corporation                                          Various                         $658,733.90         Freight to Customers, Coke
               PO Box 633                                                                                                      Handling Services
               Buffalo, NY 14221
               Affiliate

       4.4.    Erie Coke Corporation                                       Various                         $105,983.99         Coke and Coal Purchases,
               PO Box 6180                                                                                                     Production Supplies
               Erie, PA 16512
               Affiliate

       4.5.    Kirchner, LLC                                               Various                         $793,769.55         Contract Labor Services
               PO Box 242
               Tonawanda, NY 14151-0242
               Affiliate

       4.6.    Tarver Transit Corporation                                  Various                         $215,930.45         Freight Brokerage Coal
               PO Box 287
               Tonawanda, NY 14151-0287
               Affiliate

       4.7.    Vanocur Refractories LLC                                    Various                            $3,996.00        Refractory Supplies & Services
               PO Box 146
               Tonawanda, NY 14151-0146
               Affiliate

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 2 of 58
 Debtor       Tonawanda Coke Corporation                                                                Case number (if known) 1-18-12156



    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Please see attached                                                                                                       Pending
                                                                                                                                         On appeal
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value

       9.1.    Various
                                                                                                                         Various                            $8,720.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 3 of 58
 Debtor        Tonawanda Coke Corporation                                                                   Case number (if known) 1-18-12156



       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Hodgson Russ LLP
                The Guaranty Building
                140 Pearl Street, Suite 100                                                                                    10-4-18 -          See Retention
                Buffalo, NY 14202                                    Retainer                                                  present              Application

                Email or website address
                www.hodgsonruss.com

                Who made the payment, if not debtor?




       11.2.    Pepper Hamilton LLP
                1313 North Market Street
                Suite 5100
                Wilmington, DE 19894-1709                            Retainer                                                  07/18                   $3,000.00

                Email or website address
                www.pepperlaw.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 4 of 58
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156



    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                      No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Tonawanda Coke Corporation Salaried Employees 401(k) Plan -                                EIN: XX-XXXXXXX
                    Plan 002

                    Has the plan been terminated?
                       No
                       Yes

                      No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Tonawanda Coke Corporation Hourly 401(k) Plan - Plan Number                                EIN: XX-XXXXXXX
                    003

                    Has the plan been terminated?
                       No
                       Yes

                      No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Tonawanda Coke Corporation Group Insurance Plan - Plan                                     EIN: XX-XXXXXXX
                    Number 501

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 5 of 58
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Powers Coal & Coke, LLC                                       3875 River Road                      Coal & Coke                           $5,200,000.00
       4807 Rockside Rd.                                             2558 Hamburg Turnpike                Coal & Coke
       Ste 640                                                       Key Bank                             A/C 359681383105
       Cleveland, OH 44131


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 6 of 58
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156



       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Chiampou Travis Besaw & Kerschner LLP                                                                                      1993 to Present
                    45 Bryant Woods North
                    Amherst, NY 14228

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       n/a                                                                                      FYE June 30, 2018 not finalized and ME 7/31/18,
                                                                                                             8/31/18, 9/30/18 not closed, and cash
                                                                                                             disbursements 07/18 and 08/18 not recorded due
                                                                                                             to changeover in accounting department

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 7 of 58
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156



       Name and address
       26d.1.       Powers Coal & Coke, LLC
                    11 LLoyd Avenue
                    Suite 200
                    Latrobe, PA 15650
       26d.2.       Duke Hozman Photiadis & Gresens LLP
                    701 Seneca Street
                    Suite 750
                    Buffalo, NY 14210
       26d.3.       Huron Consulting Group
                    1166 Avenues of the Americas
                    Suite 300
                    New York, NY 10036
       26d.4.       Affinity Insurance LTD.
                    John R. Flanagan
                    Independent CPA Financial Analyst
                    420 Fifth Street
                    Wheeling, IL 60090
       26d.5.       RT Speciality on Behalf of
                    USI Insurance Services
                    1301 E. 9th St.
                    Suite 3800
                    Cleveland, OH 44114

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Patrick Orloff
       .                                                                                    6/29/18                  $5,000,000 Est

                Name and address of the person who has possession of
                inventory records
                need information



       27.2 Patrick Orloff
       .                                                                                    6/29/17                  $6,416,000 Est.

                Name and address of the person who has possession of
                inventory records
                none



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tamroy Inc                                     PO Box 610                                          Board of Directors                    100
                                                      Getzville, NY 14068




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 8 of 58
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Paul A. Saffrin                                PO Box 585                                          Chief Executive Director              0
                                                      Orchard Park, NY 14127

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael K Durkin                               18 Applefield Drive                                 President                             0
                                                      Buffalo, NY 14221

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Matthew A Schima                               1442 Bich Drive                                     VP Env Compliance                     0
                                                      North Tonawanda, NY 14120



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Patrick J Orloff                               3995 Andrews Road                                   Chief Financial Officer           5/17 - 9/18
                                                      Ransomville, NY 14131

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Robert J Kubenka                               170 Berkley Road                                    VP Env Compliance                 3/16 - 5/18
                                                      Buffalo, NY 14221


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Paul A. Saffrin
       .    PO Box 585
               Orchard Park, NY 14127                            135416.75                                               Bimonthly          Salary

               Relationship to debtor
               Chief Executive Officer


       30.2 Michael K Durkin
       .    18 Applefield Drive
               Buffalo, NY 14221                                 78125.00                                                Bi Monthly         Salary

               Relationship to debtor
               President




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 9 of 58
 Debtor      Tonawanda Coke Corporation                                                                 Case number (if known) 1-18-12156



               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.3 Patrick J Orloff
       .    3995 Andrews Road
               Ransomville, NY 14131p                            57291.75                                                Bi Monthly         Salary

               Relationship to debtor
               Former CFO


       30.4 Matthew A. Schiimpf
       .    1442 Bich Drive
               North Tonawanda, NY 14120                         23333.36                                                Bi Monthly         Salary

               Relationship to debtor
               VP Env Compliance


       30.5 Robert J Kuberka
       .    170 Berkley Road
               Buffalo, NY 14221                                 50974.28                                                Bi Monthly         Salary

               Relationship to debtor
               Former VP Env Compliance


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Cooper Meridian LLC                                                                                        EIN:


32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 16, 2018

 /s/ Michael K. Durkin                                                  Michael K. Durkin
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 10 of 58
Schedule of Civil Lawsuits – Attachment to SOFA, Question 7

New York State Supreme Court – County of Erie

   Index No.              Plaintiff(s)                        Defendant(s)         Case     Case          Address
                                                                                   Type    Status

 011102/2010    Lawrence Axelson, Individually     Tonawanda Coke Corporation;     Tort   Active    92 Franklin Street
                and as Administrator of the        Estate of J.D. Crane; Mark                       Buffalo, NY 14202
                Estate of Elaine Axelson           Kamholz; ABC Corporations 1
                                                   through 20 (Fictitious); DEF
                                                   Corporations 1 through 20
                                                   (Fictitious); and John Does 1
                                                   through 20 (Fictitious)

 010695/2010    Thomas L. Barr, DeNien M.          Tonawanda Coke Corporation;     Tort   Active    92 Franklin Street
                Barr, Catherine Barr, and Justin   Estate of J.D. Crane; Mark                       Buffalo, NY 14202
                Barr                               Kamholz; ABC Corporations 1
                                                   through 20 (Fictitious); DEF
                                                   Corporations 1 through 20
                                                   (Fictitious); and John Does 1
                                                   through 20 (Fictitious)

 010579/2010    Colleen Brigante, Individually     Tonawanda Coke Corporation;     Tort   Active    92 Franklin Street
                and as Parent and Natural          Estate of J.D. Crane; Mark                       Buffalo, NY 14202
                Guardian of Mary Brigante, an      Kamholz; ABC Corporations 1
                Infant                             through 20 (Fictitious); DEF
                                                   Corporations 1 through 20
                                                   (Fictitious); and John Does 1
                                                   through 20 (Fictitious)

 004576/2011    William Brown and Karen            Tonawanda Coke Corporation;     Tort   Active    92 Franklin Street
                Brown                              Estate of J.D. Crane; Mark                       Buffalo, NY 14202



                     Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                     Description: Main Document , Page 11 of 58
                                               Kamholz; ABC Corporations 1
                                               through 20 (Fictitious); DEF
                                               Corporations 1 through 20
                                               (Fictitious); and John Does 1
                                               through 20 (Fictitious)

011746/2010   Donna Cameron and Robert         Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
              Cameron, Individually and as     Estate of J.D. Crane; Mark                      Buffalo, NY 14202
              Parents and Natural Guardians    Kamholz; ABC Corporations 1
              of Ian R. Cameron, an Infant     through 20 (Fictitious); DEF
                                               Corporations 1 through 20
                                               (Fictitious); and John Does 1
                                               through 20 (Fictitious)

004708/2011   Theresa J. Carbone, Robert C.    Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
              Carbone, and Nicholas Carbone    Estate of J.D. Crane; Mark                      Buffalo, NY 14202
                                               Kamholz; ABC Corporations 1
                                               through 20 (Fictitious); DEF
                                               Corporations 1 through 20
                                               (Fictitious); and John Does 1
                                               through 20 (Fictitious)

000718/2011   Mary Szanyi-Coffey,              Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
              Individually and as              Estate of J.D. Crane; Mark                      Buffalo, NY 14202
              Administrator of the Estate of   Kamholz; ABC Corporations 1
              Robert J. Coffey, Jr.            through 20 (Fictitious); DEF
                                               Corporations 1 through 20
                                               (Fictitious); and John Does 1
                                               through 20 (Fictitious)

804662/2014   Margaret Cuzydlo and Richard     Tonawanda Coke Corporation;     Tort   Active   Pre-RJI
              Cuzydlo                          Estate of J.D. Crane; Mark
                                               Kamholz; ABC Corporations 1



                  Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                  Description: Main Document , Page 12 of 58
                                                 through 20 (Fictitious); DEF
                                                 Corporations 1 through 20
                                                 (Fictitious); and John Does 1
                                                 through 20 (Fictitious)

011319/2010   Kenneth Barry Darin                Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
                                                 Estate of J.D. Crane; Mark                      Buffalo, NY 14202
                                                 Kamholz; ABC Corporations 1
                                                 through 20 (Fictitious); DEF
                                                 Corporations 1 through 20
                                                 (Fictitious); and John Does 1
                                                 through 20 (Fictitious)

805565/2016   Frank Deluca and Mary Deluca,      Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
              Individually and as Class          Estate of J.D. Crane; Mark                      Buffalo, NY 14202
              Representative Plaintiffs;         Kamholz; ABC Corporations 1
              Morgan Greene, Individually        through 20 (Fictitious); DEF
              and as Class Representative        Corporations 1 through 20
              Plaintiff; and Colleen Brigante,   (Fictitious); and John Does 1
              Individually and as Class          through 20 (Fictitious)
              Representative Plaintiff

001849/2011   Robert Drapo and Ann Drapo         Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
                                                 Estate of J.D. Crane; Mark                      Buffalo, NY 14202
                                                 Kamholz; ABC Corporations 1
                                                 through 20 (Fictitious); DEF
                                                 Corporations 1 through 20
                                                 (Fictitious); and John Does 1
                                                 through 20 (Fictitious)

010578/2010   Bonnie Guggemos, Brian             Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
              Guggemos, Britany Guggemos,        Estate of J.D. Crane; Mark                      Buffalo, NY 14202
              and Bradley Guggemos               Kamholz; ABC Corporations 1



                  Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                  Description: Main Document , Page 13 of 58
                                               through 20 (Fictitious); DEF
                                               Corporations 1 through 20
                                               (Fictitious); and John Does 1
                                               through 20 (Fictitious)

010580/2010   Maureen Schmitt, as Executrix    Tonawanda Coke Corporation;     Tort   Stayed   92 Franklin Street
              of the Estate of Raymond         Estate of J.D. Crane; Mark                      Buffalo, NY 14202
              Nuchereno                        Kamholz; ABC Corporations 1
                                               through 20 (Fictitious); DEF
                                               Corporations 1 through 20
                                               (Fictitious); and John Does 1
                                               through 20 (Fictitious)

001806/2011   Jennifer Ratajczak, Glenn        Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
              Ratajczak, Benjamin Ratajczak,   Estate of J.D. Crane; Mark                      Buffalo, NY 14202
              and Jessica Ratajczak            Kamholz; ABC Corporations 1
                                               through 20 (Fictitious); DEF
                                               Corporations 1 through 20
                                               (Fictitious); and John Does 1
                                               through 20 (Fictitious)

004575/2011   Robert Snyder and Denise         Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
              Snyder                           Estate of J.D. Crane; Mark                      Buffalo, NY 14202
                                               Kamholz; ABC Corporations 1
                                               through 20 (Fictitious); DEF
                                               Corporations 1 through 20
                                               (Fictitious); and John Does 1
                                               through 20 (Fictitious)

010694/2010   Tim A. Vanlear                   Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
                                               Estate of J.D. Crane; Mark                      Buffalo, NY 14202
                                               Kamholz; ABC Corporations 1
                                               through 20 (Fictitious); DEF



                  Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                  Description: Main Document , Page 14 of 58
                                                 Corporations 1 through 20
                                                 (Fictitious); and John Does 1
                                                 through 20 (Fictitious)

011360/2010   Mary Westphal, Individually        Tonawanda Coke Corporation;     Tort   Active   92 Franklin Street
              and as Parent and Natural          Estate of J.D. Crane; Mark                      Buffalo, NY 14202
              Guardian of Joseph D.              Kamholz; ABC Corporations 1
              Westphal, an Infant                through 20 (Fictitious); DEF
                                                 Corporations 1 through 20
                                                 (Fictitious); and John Does 1
                                                 through 20 (Fictitious)

002327/2011   Jennifer L Abbott, Anthony         Tonowanda Coke Corporation,     Tort   Active   92 Franklin Street
              Adimey, Dana Allen, John           James Donald Crane AKA JD                       Buffalo, NY 14202
              Akright, Lorena Akright,           Crane AKA J Donald Crane
              Cecellia Artman, Elmer Artman,
              Rose Atkinson, Andrew A
              Barabyi, Theresa Baranyi
              individually and as parent &
              natural guardian of Kristina
              Baranyi, Jill Beauregard,
              Patricia Benk, William H Benk,
              Linda A Benns, Laurel J Berry,
              Jennifer Beyer, Eric Edward
              Blendowski, Dereese Blue,
              Duane Blue, Fairy Blue
              individually and as widow of
              hollowith Blue, Suzanne Boling
              individually and as Parent &
              natural guardian of Trey Boling,
              Trent Boling individually and as
              Parent & natural guardian of
              Trey Boling, Trevin Boling,



                  Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                  Description: Main Document , Page 15 of 58
Tristan Boling, Deborah
Brennan, Mindy Brent, Susan J
Brent, Dina Brumbaugh
individually and as Parent &
natural guardian of Daniel
Brumbaugh, Gloria Burns,
Thomas Calandra, Aimee Calire,
Carolyn Campas, Mary Lisa
Cannizzaro individually and as
Parent & natural guardian of
Michelle Corieri & Joseph
Corieri, Kathie Capozzi, Robin
Harper individually and as
Parent & natural guardian of
Brittany L. Carey, Patricia G
Carson, Moreen Ciancio,
Anthony Coker, Rena Ann
Coker individually and as Parent
& natural guardian of Tyler
Brandon Coker, Janice A
Collins, Dolores R Connelly,
Jeffrey D Cooke Sr, Karen L
Coomber, D Thomas Cope,
Joseph J Corieri, Susan
Crockett, Joelle A Cuviello,
Jacqueline M Dillon, Kim Dils,
Denise Dimaggio, Diane
Dimaggio individually and as
surviving widow of Paul A.
Dimaggio, Carol Dipasquale,
Lauren J Dolpp, Lloyd Dolpp,
Terry Douglas, Lisa Marie
Dunne, Charles Erckert Iii,



    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                    Description: Main Document , Page 16 of 58
Dorothy B Erckert individually
and as Parent & natural guardian
of Charles Erckert IV, Daniel
Erckert, Luke Erckert, Madelyn
Erckert, Dylan Ekes, Michael P
Erckert, Sandra J Erckert
individually and as Parent &
natural guardian of Patrick
Erckert, George Erickson,
Patricia Erickson, Bonnie
Eschborn, Carolyn Evans, Toni
A Fekete, Raymond M Fischer,
Nancy L Forbes, Amy Beth
Foster, Denise M Freedman,
Donald Freedman individually
and as Parent & natural guardian
of Kevin Freedman, Marissa
Freedman, Benjamin Freedman,
Donna Frentz, Jack Gallagher,
Deborah Gallitto, Matthew
Gallitto, Frank Ganci, Thomas E
Goode, Kenneth J Gehring,
Melanie Campanella as executor
of the estate of Donna
Grunzweig, Regina Guenther,
Phil Haberstro, Anna A Hackett,
William Hackett Sr, Donna M
Harris, William C Harris, Shaun
C Harris, Elizabeth C Harris,
Jodi Hausrath individually and
as Parent & natural guardian of
Kaylee Hausrath, Ashley
Hausrath, and Amanda



    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                    Description: Main Document , Page 17 of 58
Hausrath, ashley Hausrath, and
Amanda Hausrath, Robert
Hausrath individually and as
Parent & natural guardian of
Kaylee Hausrath, William M
Hayes Iii, Catherine Heimback-
Murdie, John M Heimback Jr,
Nancy L Hellerer individually
and as widow of Ronald
Hellerer, Alice Henel, Arlene
Henel, Barbara Henneman,
Linda L Henry, Raymond H
Henry, Marilyn Herby, Michael
K Higgins, Joyce A Hoffman
Hogenkamp, Andrew M
Hoffman Hogenkamp, Kenneth
R Hoover, Kimberlee Hoyt,
Frank A Iacono, Jackie James-
Creedon, Maria Johnson, Betty J
Kaefer, M Lorraine Kehoe,
Catherine S Kelleher, Susanna
Kelleher, Jacqueline Kenney
individually and as Parent &
natural guardian of Blake
Kenney, John Kisker, Dorene
Klenk individually and as
widow of Robert Klenk, Martin
Kober, Sue Kolbe, Patricia
Kostusiak, Mary Jane Kovachi,
Diane Kowalski, Charles
Kristich Sr, Dorothy Kristich,
Catherine Krueger, Josephine
Kudlets, Claudia Kurtzworth,



    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                    Description: Main Document , Page 18 of 58
Amy Levea, Kenneth J Levea,
Andrea Rose Lewis, Brandi
Lewis, Marcia E Marcy, Colleen
Marx, Susan L Mazur, Stephanie
Jo Mazzone, Tammy Mccue,
Terrence Mccue, Richard M
Mccuen, Sally Mccuen, Roger
Mceniry, Rosemary Mceniry,
Donna Mcintosh, Richard
Mcintosh, Cheryl Mcnett, Dale
Mcnett, Jason Mcnett, Loius
Mcnett individually and as
Parent & natural guardian of
Danielle Hahn, Doug Hahn Jr,
and Rachael Hahn and Ryan
Hahn, Stacie Mcnett
individually and as Parent &
natural guardian of Danielle
Hahn, Doug Hahn Jr, and
Rachael Hahn and Ryan Hahn,
Dennis Mendola, Nancy
Mercurio as widow of Thomas F
Mercurio, Alfred Miller, Janice
Miller, Rebecca Mormino, Mary
P Morog, William H Morog,
Russell Needham, Lynn O'Brien
individually and as Parent &
natural guardian of Chris
Rummel and Thomas, David
O'Bryan, Karl Oertel, Lori Ann
O'Neill, Shirley Padilla
individually and as surviving
daughter of Lovisa Anderson,



    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                    Description: Main Document , Page 19 of 58
Tammy Park, Daniell Pazik,
Teresa Rose Perillo, Renee
Phillipone, Dorothy Poole,
William J Poole, Joan Pritchard,
Louis Quagliana, Dennis
Quinlan, Nicole Quinn, Michael
Rappl, James G Riley, Mary J
Riley, Kathy Ryan, Thomas F
Ryan, Angela Robinson, Carol
A Schlee, James Schlee, Ralph
Selover, Donna Lee Sheehan,
Richard Sliwinski, Jackie
Smilinich, Anne A Adams
individually and as Parent &
natural guardian of George F.
Smutzer IV and Logan Smutzer,
Robertina Steele, Betty Stennett,
Patricia Stewart, Peter W
Stewart, Nancy J Styn, Shari L
Surdi, Kathleen A Swanekamp,
Barbara Sydlowski, Lottie M
Szopinski (deceased), Stephen
Szopinski as trustee & executor
of the estate of Lottie M
Szopinski, Susan Trybalski,
Christopher B Thomas, Kelly L
Thomas individually and as
Parent & natural guardian of
Meghan A Thomas, Brook
Thomas, and Philip J.Thomas,
Jeani Thomson, Lyle C Tooke,
Susan Torre individually and as
Parent & natural guardian of



    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                    Description: Main Document , Page 20 of 58
              Nicholas Torre, Maureen T
              Toth, Timothy Toth, Bratislav
              Trifkovic, Tanja Trifkovic
              individually and as Parent &
              natural guardian of Sara
              Trifkovic and Nikola Trifkovic,
              Mark Van Curen, Dawn
              Vandewal individually and as
              Parent & natural guardian of Jon
              Vandewal, Timothy Van Lear,
              Djordjo Vanovac, Miljan
              Vanovac, Joseph A Washensky
              Sr, Joseph Waschensky Jr, Sue
              Waschensky, Jennifer Weigold,
              Amy Weir, Deanna Williams,
              Cave Wilson, Jeanette Wilson,
              Jen Witkowski, Donna Wolcott,
              Paul Wolcott, Cecelia Wood
              individually and as surviving
              Parent of Nestor Wood,
              Kathleen J Yeates, Charles
              Zachowicz, Doreen Zachowicz,
              Lynn Zachowicz, Judith A
              Zatyko, Mary J Zatyko, Barbara
              Zeisz

606025/2011   John Robins                        Tonowanda Coke Corporation,       Tort   Stayed   92 Franklin Street
                                                 James Donald Crane AKA JD                         Buffalo, NY 14202
                                                 Crane AKA J Donald Crane

809211/2015   Carol Merckel                      Tonawanda Coke Corporation;       Tort   Stayed   92 Franklin Street
                                                 James Crane, as Executor of the                   Buffalo, NY 14202
                                                 Estate of James Donald Crane



                  Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                  Description: Main Document , Page 21 of 58
                                          (a/k/a J.D. Crane or J. Donald
                                          Crane); Mark Kamholz;
                                          ABC Corporations 1 through 20
                                          (Fictitious); DEF Corporations 1
                                          through 20 (Fictitious); and John
                                          Does 1 through 20 (Fictitious)

815231/2018   Sarah Ross                  Tonawanda Coke Corporation;         Tort   Active   Pre-RJI
                                          James Crane, as Executor of the
                                          Estate of James Donald Crane
                                          (a/k/a J.D. Crane or J. Donald
                                          Crane); Mark Kamholz;
                                          ABC Corporations 1 through 20
                                          (Fictitious); DEF Corporations 1
                                          through 20 (Fictitious); and John
                                          Does 1 through 20 (Fictitious)

810477/2017   Dale Armstrong              AERCO INTERNATIONAL, INC.; Tort            Disposed 50 Delaware Avenue
                                          ASHLAND, INC.; ATWOOD &                             Buffalo, NY 14202
                                          MORRILL COMPANY;
                                          AURUBIS BUFFALO, INC.,
                                          Individually and as Successor in
                                          Interest to AMERICAN BRASS
                                          COMPANY; BEAZER EAST,
                                          INC.; BMCE INC., f/k/a UNITED
                                          CENTRIFUGAL PUMP; BORG-
                                          WARNER MORSE TEC LLC;
                                          BW/IP, INC. AND ITS WHOLLY
                                          OWNED SUBSIDIARIES;
                                          BYRON JACKSON PUMPS;
                                          CARRIER CORPORATION; CBS
                                          CORPORATION, f/k/a VIACOM
                                          INC., successor by merger to CBS



                  Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                  Description: Main Document , Page 22 of 58
                        CORPORATION, f/k/a
                        WESTINGHOUSE ELECTRIC
                        CORPORATION; CERTAINTEED
                        CORPORATION; CLEAVER
                        BROOKS COMPANY, INC.;
                        CLYDE UNION, INC.; CRANE
                        CO., individually and as Successor
                        to PACIFIC VALVES; THE
                        NATIONAL RADIATOR
                        COMPANY; NATIONAL US
                        RADIATOR CORPORATION, and
                        STOCKHOLM VALVES &
                        FITTINGS, INC.; E.I. DU PONT
                        DE NEMOURS AND CO.;
                        EXXON MOBIL OIL
                        CORPORATION; FAIRBANKS
                        COMPANY (THE), individually,
                        and as successor to FAIRBANKS
                        VALVES; FLOWSERVE US,
                        INC., solely as Successor to
                        Rockwell Manufacturing Company,
                        Edward Valve, Inc., Nordstrom
                        Valves, Inc., Edward Vogt Valve
                        Company, and Vogt Valve
                        Company; FMC CORPORATION,
                        individually, and as successor to
                        CHICAGO PUMP COMPANY;
                        NORTHERN PUMP COMPANY;
                        and PEERLESS PUMP
                        COMPANY; FOSTER WHEELER,
                        L.L.C.; FOUR STAR OIL AND
                        GAS, Individually and as Successor
                        in Interest to GETTY OIL



Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                Description: Main Document , Page 23 of 58
                        COMPANY and WEST VALLEY
                        NUCLEAR SERVICE
                        COMPANY, INC.; FRONTIER
                        INSULATION CONTRACTORS,
                        INC. f/k/a FRONTIER
                        INSULATION AND ASBESTOS,
                        INC., GENERAL ELECTRIC
                        COMPANY, GENERAL MILLS,
                        INC., GEORGIA PACIFIC LLC,
                        GOODYEAR TIRE & RUBBER
                        COMPANY, Individually and as
                        Successor in Interest to DUNLOP
                        TIRE AND RUBBER COMPANY,
                        GOULDS PUMPS, INC.,
                        GRINNELL LLC, HONEYWELL
                        INTERNATIONAL, INC. as
                        successor in interest to WILPUTTE
                        COKE OVEN DIVISION of
                        ALLIED SIGNAL, INC.,
                        HONEYWELL
                        INTERNATIONAL INC., as
                        successor in interest to ALLIED
                        CHEMICAL CORPORATION,
                        HONEYWELL
                        INTERNATIONAL, INC., f/k/a
                        ALLIED SIGNAL, INC. /
                        BENDIX, HOWDEN BUFFALO,
                        INC., as successor in interest to
                        BUFFALO FORGE COMPANY,
                        as successor by merger to
                        BUFFALO PUMPS, IMO
                        INDUSTRIES, INC.,
                        INDUSTRIAL INSULATION



Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                Description: Main Document , Page 24 of 58
                        SALES, INC., INGERSOLL-
                        RAND COMPANY,
                        INSULATION DISTRIBUTORS,
                        INC., ITT INDUSTRIES, INC.,
                        Individually, and as successor to
                        BELL & GOSSETT COMPANY,
                        J-M MANUFACTURING
                        COMPANY, INC., JOHNSON
                        CONTROLS, INC., KEELER-
                        DORR-OLIVER BOILER
                        COMPANY, KENNEDY VALVE
                        MFG. CO. INC., KONECRANES,
                        INC., Individually and as Successor
                        in Interest to P&H CRANES,
                        LIEBHERR MINING &
                        CONSTRUCTION EQUIPMENT,
                        INC., Individually and as successor
                        in interest to LIEBERR CRANES,
                        INC., LENNOX INDUSTRIES,
                        INC., MANITOWOC CRANES,
                        LLC., MARINE MIDLAND
                        OVERSEAS CORPORATION,
                        McLAUGHLIN INSULATION
                        CO., INC., MERCY HOSPITAL
                        OF BUFFALO, MINNESOTA
                        MINING & MANUFACTURING
                        COMPANY, a/k/a 3M
                        COMPANY, Individually, and as
                        Successor in Interest to O-CEL-O,
                        NIAGARA INSULATIONS, INC.,
                        NIAGARA MOHAWK POWER
                        CORPORATION d/b/a
                        NATIONAL GRID, NRG



Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                Description: Main Document , Page 25 of 58
                        ENERGY, INC., a wholly-owned
                        subsidiary of NORTHERN
                        STATES POWER COMPANY,
                        OCCIDENTAL CHEMICAL
                        CORPORATION, Individually and
                        as Successor in Interest to DUREZ
                        CORPORATION, HOOKER
                        CHEMICAL CORPORATION, and
                        HOOKER CHEMICAL &
                        PLASTICS CORPORATION,
                        PETTIBONE TRAVERSE LIFT,
                        LLC, REPUBLIC STEEL, RILEY
                        POWER, INC., SAINT GOBAIN
                        ABRASIVES, INC., Individually
                        and as Successor in Interest to
                        CARBORUNDUM, SORRENTO
                        LACTALIS, INC., SOUTH
                        BUFFALO RAILWAY
                        COMPANY, SPAULDING
                        COMPOSITES COMPANY, INC.,
                        SPIRAX SARCO, INC.,
                        individually and as successor to
                        SARCO COMPANY, TDY
                        INDUSTRIES, INC. f/k/a Teledyne
                        Industries, Inc., individually, and as
                        successor to FARRIS
                        ENGINEERING, TEREX
                        CORPORATION, Individually, and
                        as Successor in Interest to LORAIN
                        CRANES and NORTHWEST
                        ENGINEERING, TONAWANDA
                        COKE CORPORATION,
                        TRANE U.S. INC., f/k/a



Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                Description: Main Document , Page 26 of 58
                                                             AMERICAN STANDARD INC.,
                                                             UNION CARBIDE
                                                             CORPORATION, WARREN
                                                             PUMPS LLC, WEIL-MCLAIN, a
                                                             division of The Marley-Wylain
                                                             Company, YORK
                                                             INTERNATIONAL
                                                             CORPORATION, as Successor in
                                                             Interest to YORK
                                                             CORPORATION, ZURN
                                                             INDUSTRIES, INC., individually,
                                                             and as successor to ERIE CITY
                                                             IRON WORKS, GEORGIA-
                                                             PACIFIC LLC, a Delaware Limited
                                                             Liability Company, GEORGIA-
                                                             PACIFIC LLC, a North Carolina
                                                             Limited Liability Company, JOY
                                                             GLOBAL SURFACE MINING,
                                                             INC., f/k/a P&H CRANES, f/k/a
                                                             HERNISCHFEGER
                                                             CORPORATION, TEREX
                                                             CORPORATION, Individually, and
                                                             as Successor in Interest to P&H
                                                             CRANES,




003367.00069 Litigation 14933666v1   Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                                     Description: Main Document , Page 27 of 58
Oct 15. 2018 -   li42pm                        IVNAWANDA COKE CORPORATZON                                                  Page        1


                                                 A/P      CHECK            HISTORY         REPORT


Range: All Checks Written Against Cash Account 1012-0000 To All Vendors 07/01/2018 TO 10/15/2016


Check    Check       VendorNo Name     Voucher    P0-No          Invoice             Inv-Date       Amount     Discount      Check

  No     Date        Void Late          No                       No                                   Paid        Taken     Amount


C00fl318 07/13/2016 SOUMI            SOUTHERN M:NERALS INC
Manual               00/00/0000        33936044 000701—08        3C6A               C6/l8/2018   50,000.00          .00   50,000.00
                                                                           Check TOtals:         50,000.00          .00   50,000.00


00071918 07/19/2018 AUTDALOH         AUTOMATIC DATA PROCESSING
Manual               00/00/0000        03807042 000000-00        W/E 7/14/16        07/19/2018   52,475.32          .00   52,475.32
                                                                           Check Totals:         52,475.32          .00   52,475.32


0007261e 07/26/2016 GUAEN            GUARDIAN ENVIRONNENTAL ASSOCIATES INC
Manual               00/00/0000        03606162 000000—00        309—1              07/02/2016   13,104.00CR        .00   13,104.00CR
                                                                           Check Totals:         12,104.00CR        .00   13,104.00CR


00105510 07/33/2012 ALPM3            ALPHA ANALYTICAL,    INC.
                     00/00/0030        03906001 000000-00                    455272 05/15/2012       64.00          .00       54.00
                                       33205:63   000000-00                  456340 05/25/2318       24,00          .00       64.00
                                       03535054 000000-00                    456540 05/26/2018      172.00          .30      172.00
                                       03606050 000000-00                    456549 05/26/2018       92.00          .00       92.00
                                       03806051 000000-00                    456994 35/30/2015       92,00          .00       92.00


                                                                           Check Totsis:            524.03          .00      524.00


00105511 07/03/2016 AT&TCS           AT&T MOBILITY
                     00/00/0000        03606130 000000—00                   6152018 06/07/2018      981.46          .00      951.48
                                                                           Check Totals:            981.46          .00      991.48


00105512 07/03/2018 AUS              AUSMUS CORPORATION
                     00/00/0000        03806127 000000-00                         S 06/27/2019    3,109.01          .00    3,109.01
                                       03806128 000000-00                         6 06/27/2016      300.00          .00      300.00
                                       03806129 000000-00                         7 06/27/2018   54,500.25          .00   54,500,25
                                       03806137 000300-00        5—1                06/27/2316    3,109.31CR        .00    3,103.01CR
                                       03535139 000000-00        6—1                06/27/23:2      300.00CR        .00      300.00CR
                                       03606141 000000-00        7-1                06/27/2018   54,500.25CR        .00   54,500.25CR
                                       02805087 000000-00        TCC611818          06/18/2018    7,560.00          .00    7,560.00


                                                                           Check Totals;          7,560,00          .00    7, 560.00


00105613 07/03/2015 AUSLO            AUSMUS LOGISTICS LLC
                     00/00/0000        03606138 000000-00                         5 06/27/2016    3,109.01          .00    3,109,01
                                       03906140 000000—00                         6 06/27/2016      300.00          .00      300.00
                                       03506142 000000-00                         7 06/27/2016   54,500.25          .00   54,500,25


                                                                           Check Totals;         67,909.26          .00   57,909.26


00105514 07/03/2018 AUTOALO          ADP INC
                     00/00/0000        03806007 000000-00                315345061 06/01/2018       243.40          .00      243.40
                                       03206028 000000-00                515345526 06/01/2013       240.46          .00      243.46
                                       33806008 000000-00                515346293 06/01/2018        96.01          .00       96.01


                                                                           Check Totals:            579.87          .03      579.67


00105515 07/03/2018 905CC            THE BUSINESS COUNCIL OF NYS,          INC.



                 Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                 Description: Main Document , Page 28 of 58
Oct Z5, 201B    -   li4zpm                       TONAWANDA COKE CORPORATION                                                Page       2


                                                    A/P      CHECK            HISTORY         REPORT


Check    Check          VendorNo Name     Voucher    P0-No          Invoice             by-Date        Amount   Discount     Check
  No     Date           Void Date           No                       No                                  Paid      Taken    Amount


                        00/00/0000        03806135 000000-00        JUNE 2018          06/01/2018   2810.40          .00   2,810.40
                                                                              Check Totals:         2810.40          .00   2810.40


00105515 07/03/2018 POReD               DORITEX CORPORATION
                        00/00/0000        03803139 000000—00                   1068898 03/22/20:6   1900.87          .00   1,900.87
                                                                              Check Totals:         1.90087          .00   1,900.67


00105317 07/02/2018 SJM:N               KcC’JLLASl COFFEE
                        00100/0030        03805067 000000-00                    255928 05/15/2018      426.67        .00     425.67
                                                                              Check Totals:            425.67        .00     426.67


00105518 07/23/2018 SLEIN               SLEEP INN
                        00/00/0000        03836149 000000—00                  C481619 05/17/2318        95.59        .00      96.59
                                                                              Check Totals:             96.69        .00      95.68


00105519 07/03/2018 ADW2                ADVANCED v.AN’JFACThRING & NIEONMCCAL INC.
                        03/00/Deco        0)805020 000000-00        4/23-5/4           05/04/2019   3200.00          .00   3200.00
                                                                              Check Totals:         3,200.00         .00   3200.00


00105520 07/05/2018 AFFPE               AFFINITY PERSONNEL SOLUTIONS INC
                        00/00/0000        03806077 000000-00                     36464 06/07/2018      212.64        .00     212.64
                                                                              Check Totals:            212.64        .00     212.64


00105521 07/05/2018 BAKO!               CHARLES BAKER
                        00/00/0000        03806134 000000-00        JUNE 2018          06/27/2018      173.08        .00     173.08
                                                                              Check Totals:            173.08        .00     173.08


00105522 07/05/2018 BRINE               BRIGHTS SYSTEMS,     INC.
                        00/00/0000        03804171 000000-00                     20064 04/06/2018   2,986.00         .00   2,986.00
                                          03804172 000000—00                     20065 04/06/2018   1,156.00         .00   1,156.00


                                                                              Check Totals:         4,142,00         .00   4,142.00


00105523 07/03/2018 8UFBI               BUFFALO BILLS
                        00/00/0000        03804127 000000-00        APRIL 2018         04/24/2018   2,806.00         .00   2,806.00
                                                                              Check Totals:         2,806,00         .00   2,806.00


33135524 07/05/2012 GHCSE               SHD SERVICES INC
                        30/00/0000        02804150 000000—00                    919784 04/19/2018   4,687.69         .00   4,557.69
                                                                              Check Totals:         4,687.69         .00   4,687.69


00105525 07/05/2015 RIOGA               GARRETT RIODLE8ARGER
                        03/00/0000        03805110 000000-00        800TS JUNE 18      06/25/2318       85.00        .00      85.OC
                                                                              Check Totals:             85.00        .00      85.00


00105526 07/33/2015 ROI,AL              ALLAN A. ROLI.0
                        00/00/0000        03806111 000000—00        ‘lAY 19            06/15/2019      501.00        .00     501.30
                                                                              Check Totals:            501.00        .00     501.00


00105527 07/06/2018 LARCO               LARDON CONSTRUCTION CORP.
                        00/00/0000        03805078 000000-00                      4025 05/08/2018   1,000.00         .00   1,000.00
                                                                              Check Totals:         1,000.00         .00   1,000.00




                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 29 of 58
Oct 15 2011     -   1:42pm                        TONAWMDA COXE CORPORATION                                                    Page       3


                                                    A/P      CHECK              HISTORY          REPORT


Check    Check          VendorNo Name     Voucher    P0-No           Invoice               Inv-Date       Amount   Discount     Check
  No     Date           Void Date           No                       No                                     Paid      Taken     Amount


00105528 07/05/2018 MACSO               MERIDIAN IT INC
                        00/00/0000        03005016 000000—00                       419061 05/01/2016    1160.55         .00    1,160.55
                                                                                Check Totals:           1,160.55        .00    1,160.55


00:05529 07/06/2010 NATFURES            NATIONAL FUEL RESOURCES,          INC
                        00/00/0000        03906125 000000-00                     6314417 06/15/2018    95,159.55        .00   95,159.55
                                                                                Check Totals:          95,159.55        .00   95,159.55


00105530 07/06/2018 SLMSDN              S?3’-SON DISTRIBUTION        240.
                        00/00/0000        03807000 000003—3D                      505159 05/31/2318     2,998.00        .00   2,996.00
                                          03807001 000000—00                       505160 05/31/2018    2,998.00        .00    2,990.00


                                                                                Check Totals,           5,996.00        .00    5,996.00


00105531 37/09/2318 AIPAN               ALPHA ANALYTICAL,     INC.
                        oo/oo/oooo        03806C85 000000—00                       457299 06/01/2018       84.00        .00       64.00
                                          03806052 000000-00                       457446 06/04/2016      336.00        .00      336.00


                                                                                Check Totals:             420.00        .00      420.00


00105532 07/09/2018 AUTOALO             AOP INC
                        00/00/0000        03806060 000000-00                    515730643 06/08/2018      231.21        .00      231.21
                                                                                Check Totals:             231.21        .00      231.21


00105533 07/09/2018 0ORCO               DORITEX CORPORATION
                        00/00/0000        03803155 000000-00                      1071141 03/29/2018    1,722.27        .00    1,722.27
                                                                                Check Totals:           1,722.27        .00    1,722.27


00105534 07/10/2018 TONTO               TONAWANDA TOWN CLERK/RN 14 MUNICIPAL 8L0
                        oo/oo/oooo        03806075 000000-00         MAY 18-SEWER         05/31/2018   11,204.81        .00   11,204.81
                                          03806074 000000—00         MAY 10-WATER         05/31/2018    1,498.13        .00    1,498.13


                                                                                 Check Totals:         12,702.94        .00   12,702.94


00105535 07/13/2018 ADVMAN              ADVANCED MANUFACTURING & MECHANICAL INC.
                        oo/oo/oooo        03805130 000000—00         5/15—5/18            05/16/2316    2,560.00        .00    2,560.00
                                                                                Check Totals:           2,560.00        .00    2,560.00


00105536 07/13/2018 AFFPE               AFFINITY PERSONNEL SOLUTIONS :NC
                        00/00/0000        03805108 000000—00                        36519 06/14/2318      212.64        .00      212.64
                                                                                Check Totals:             212.64        .03      212.64


00105537 07/13/2018 aR:XE               ER:CHTS SYSTEMS,     INC.
                        00/00/0000        03804173 000000—00                        2C080 04/13/2318      832.00        .00      832.00
                                          03204174 000000—00                        20081 04/13/2t8     3,526.00        .00    3,526.00
                                          03804175 000000—00                        20082 04/13/2316    1,066.00        .00    1,066.00


                                                                                 Check Totals:          5,424.00        .00    5,424.00


00105538 07/13/2016 HOLIC               HOLIDAY ICE LLC
                        00/00/0000        03806022 000000-00         22—804246            06/01/2018      146.25        .00      146.25
                                                                                Check Totals:             146.25        .00      146.25




                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 30 of 58
Oct 15. 2015    -   li4Zpm                          TONAWANDA COKE CORPORATXON                                               Page       4


                                                     A/P       CHECK        HISTORY            REPORT


Check    Check          VendorNo Name     Voucher      P0-No      Invoice                Thy-Date       Amount   Discount     Check
  No     Date           Void Date              NO                  No                                     Paid      Taken     Amount


00105539 07/13/2010 KIRLL               KIRCHNER, LLC
                        00/00/0000        03710133 000000—00      2890A                 10/05/2017   24,892.88        .00   24,892.89
                                                                            Check Totals:            24,892.88        .00   24,892.89


00105540 07/13/2018 tStRCO              LARD0N CONSTRUCTION CORP.
                        00/00/0000        03805079 000000—DO                       4034 05/15/2018    1,000.00        .00    1,000.00
                                                                            Check Totals:             1,000.00        .00    1,000.00


00105541 07/13/2018 SJMIN               MCCULLAGA COFFEE
                        00/00/0000        03806003 000000—00                  258589 05/05/2018         489.47        .00      439,47
                                                                            Check Totals:               489,47        .00      489.47


00105542 07/17/2018 AL’S                A’JSMUS CORPORATION
                        00/00/0000        03807015 000000-00      4272K                 07/09/2015    5,587.85        .00   3,587.85
                                          03807314 000000-00      4274K                 07/09/2016    2,226.00        .00   2,226.00
                                          03807313 000000-00      TCC-70918             07/09/2018    7,560.00        .00    7,560.00


                                                                            Check Totals:            15,373.85        .00   15,373.85


00105563 07/17/2018 ADSIfl              AUSMtS LOGISTICS LLC
                        00/00/0000        03807024 000000-00                          9 07/04/2018      500.00        .00      500.00
                                          03507025 000000-00                         11 07/04/2018   24,638.25        .00   24,638.25


                                                                            Check Iotals:            23,138.25        .00   25,138.25


00105544 07/17/2018 AUTOALO             ADP INC
                        00/00/0000        33506092 000000-00               516105898 05/15/2018         593.35        .00      633.35
                                                                            Check Totals:               693.36        .00      693.36


00105545 07/17/20:8 BUS0                THE BDSINESS coUNcIL OF NYS,        :NC.
                        00/00/0000        03807011 000000-00      JUL18                 37/01/2018    2,877.78        .00    2,877.78
                                                                            Check Totals:             2,877.78        .00    2,877.78


00105546 07/17/2018 GUALIF              PNC BANK c/c GUARDIAN
                        00/00/0000        03507002 000000-00      JULY18                07/01/2018    2,607.45        .00    2,637.45
                                                                            Check Totals:             2,607.45        .00    2,607.45


00105547 07/17/2018 ThOTE               TERRY THONSON
                        00/00/0000        03507005 000000-00      JUNE18                06/29/2018      424.00        .00      424,00
                                                                            Check Totals:               424,00        .00      424.00


00105548 07/18/2018 AT&TIL              AT&T
                        00/00/0000        03806145 000000-00              6736951400 06/19/2018       1,152.38        .00    1,152.39
                                                                            Check Totals:             1,152.38        .00   1,152.38


00105549 07/18/2018 EODMA±J             BODMAN PLC
                        00/00/0000        03807029 000000-00                  602898 02/21/2017       2,300.00        .00    2,300.00
                                                                            Check Totals:             2,300.00        .00    2,300.00


00105550 07/18/2018 DORCO               0ORITEX CORPORATION
                        00/00/0000        03804024 000000—00                 1073484 04/05/2010       1,722.17        .00    1,722,17
                                                                            Check Totals:             1,722.17        .00    1,722.17




                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 31 of 58
Oct 15, 201!    -   1:42pm                       TONAWM4DA COKE CORPORATION                                                    Page       5


                                                    A/P      CHECK             HISTORY         REPORT


Check    Check          VendorNo Name     Voucher    PD-No           Invoice             mv-Date        lm,ount    Discount      Check
  No     Date           Void Date           No                        No                                  Paid        Taken     knount


00105551 07/19/2018 ADVNAN              ADVANCED MANUFACTURING & MECHANICAL INC.
                        00/00/0000        03805161 000000—00         5/21-5/24          05/25/2016    2,560.00          .00    2,560.00
                                                                               Check Totals:          2,560.00          .00    2,550.00


00105552 07/19/2018 BRINE               BRIGHTS SYSTEMS,     INC.
                        00/00/0000        03804175 000000—00                      20107 04/20/2019    4,616.39          .00    4,616.39
                                          03804177 000000-DO                      20109 04/20/2010      416.00          .00      416.00
                                          03804178 000000—00                      20110 04/20/2019      416.00          .00      416.00


                                                                               CheckTotals:           5,448.39          .00    5,449.39


00105553 07/19/2018 DURNI               MICHAEL K. 0URKIN
                        00/00/0000        03806210 000000—00                          1 07/05/2016      110.74CR        .00      118.74CR
                                          03806152 000000-00         2/1-5/31 2018      06/24/2010      118.74          .00      118.74
                                          03806163 000000-00         2/1-5/31—1         07/02/2019      112.74CR        .00      115.74CR
                                          03806173 000000-00         2/1-5/31-18        06/24/2018      118.74          .00      118.74
                                          03806183 000000-00         2/1-5/31-2         07/02/2018      112.74          .00      118.74
                                          03806195 000000-00         2/1-5/31-4         06/24/2018      118.74CR        .00      118.74CR
                                          03806223 000000-00         2/1-5/31/2318      0E/24/2C16      112.74          .00      118.74


                                                                               Check Totals:            112.74          .00      118.74


00105554 07/19/2019 DCH                 CHARLES LAUR:CELLA
                        00/00/0000        03807007 000000-00         CL2018             06/30/2010    3,210.19          .00    3,210.19
                                                                               Check Totals:          3,210.19          .00    3,210.19


00105555 07/19/2319 YJ0B                ACTIVE WORKF0RCE,     INC.
                        00/00/0000        03806107 000000-00                      1730: 06/12/2016    1,750.00          .03    1,750.00
                                                                               Check Totals:          1,750.00          .00


00105556 07/19/2018 SCHBR               BRUCE SCHLAGER
                        00/00/0300        03807008 000000-00         7/1-7/2            07/02/2010      122.20          .00      122.20
                                                                               Check Totals:            122.20          .00      122.27


00105557 07/19/2018 SCWA                MArTHEW SCHULER
                        00/00/0300        03807004 000000-00         JULY18             07/05/2019      117.10          .00      117.10
                                                                               Check Totals:            117.10          .00      117.13


00105558 07/20/2019 AUSLO               AUSMUS LOGISTICS LLC
                        00/00/0000        03807028 000000-00                         15 07/11/2018   50,000.00          .00   50,000.00
                                                                               Check Totals:         50,000.00          .00   50,000.00


00105559 07/20/2018 LARCO               LAR0ON CONSTRUCTION CORP.
                        00/00/0000        03806119 000000-00                       4062 05/29/2018      300.00          .00      300.00
                                          03806120 000000-00                       4084 05/21/2018    1,300.00          .00    1,300.00


                                                                               Check Totals:          1,600.00          .00    1,600.00


00105560 07/23/2018 AUS                 AUSMUS CORPORATION
                        00/00/0000        03807038 000000-00         4266M              07/02/2018      542.98          .00      542.96
                                          03907039 000000—00         4267M              07/02/2019    3,755.90          .00   3,756.90
                                          03807037 000000—00         4204N              07/16/2018      947.60          .00      347.60
                                          03807040 000000—00         TOC—70218          07/02/2018    7,560.00          .00   7,560.00



                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 32 of 58
Oct 15, 2018    -   1:42pm                       TONAWANDA COKE CORPORATION                                              Page       6


                                                   A/P      CHECK        HISTORY         REPORT


Check    Check         VendorNo Name     Voucher    P0-No      Invoice             Thy-Date       ki,ount   Discount      Check
  NC     Date          Void Date           No                   No                                  Paid       Taken      Amount


                                         03807036 000000-00    TCC-71618          07/16/2018    7,560.00         .00    7,560.00


                                                                         Check Totals:         20,366.48         .00   20366.46


00105561 07/23/2018 AUTDAL0            ADP INC
                        00/00/0000       03607012 000000-00             517324274 07/06/2018      220.36         .00      220.36
                                                                         Check Totals:            220.36         .00      220.36


00105562 07/23/2016 WASTE              WASTE TECHNOLOGY SERVICES INC
                        00/0010000       03710160 000000—00                109536 10/13/2017   21,996.01         .00   21, 996.09
                                         03710197 000000—00                109548 10/13/2017      566.99         .00      666.99
                                         03710212 000000—00                109731 10/26/2017    2,144.20         .00    2,144.20
                                         03711019 000000—00                109794 10/31/2017    1,133.98         .00    1,133.98


                                                                         Check Totals:         25,841.26         .00   25,541.26


00105563 07/24/20:8 INTSE              UNITED 5ThELREflS
                        00/00/0000       03807055 000000—00    JUNE15             07/06/2013       99.52         .00       99.52
                                                                         Check Totals:             99.52         .00       99.52



00105564 07/24/2018 LIEMU              LIBERTY MUTUAL INSURANCE
                        00/00/0000       03307052 000000—00    062015—00                           50.00         .00       50.00
                                                                         Check Totals:             50.00         .00       50.00


00105565 07/25/2018 AUSLO              AUSMUS LOGISTICS LL
                        00/00/0000       03807027 000000—CD                    12 07/11/2018    3,115.34         .00    3,115.34
                                         03307026 000000-00                    14 07/11/2018      400.00         .00      400.DC
                                         03307028 000000-00                    15 07/11/2018   41,4:8.25         .00   41,418.25


                                                                         Check Totals:         44,933.59         .00   44,933.59


c0105566 07/25/2018 AUTDALO            ACP INC
                       00/00/0000        03607047000000-00              5166:9014 CS/22/2018      217.55         .00      217.55
                                                                         Check Totals:            2:7.55         .00      217.55


00105567 07/25/20:3 CORCO              CORITEX CORPORATION
                       00/00/0000        03604050 000000-00               1075780 04/12/2016    1,152.21         .00    1,782.21
                                                                         Check Totals;          1,752.21         .00    1,732.21


00105568 07/25/2019 GUALI              THE GUARDIAN LIFE INSURANCE COMPANY
                        00/00/0000       03307058 000000—00    0216               06/30/2018    6,644.64         .00    3.644,64
                                                                         Check Totals:          8,644,64         .00    8,644.64


00105569 07/25/2013 HICWI              HICKMAN WILLThNS & COMPANY
                       00/00/0000        03807067 000000-00   JUNE 2013           07/01/2018   14,524.58         .00   14,524.56
                                                                         Check Totals:         14,524.58         .00   14,524,58


00105570 07/26/2018 ADVMAN             ADVANCED MANUFACTURING & MECHANICAL INC.
                       00/00/0000        03606082 000000-00    5/29-6/1           06/01/2016   2,680.00          .00   2,680.00
                                                                         Check Totals:         2,660.00          .00   2,660.00


00105571 07/26/2016 AFFPE              AFFINITY PERSONNEL SOLUTIONS INC
                       00/00/0000        03606109 000000—00                 36564 06/21/2018      211.53         .00      211,53



                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 33 of 58
Oct 1!, 2011    -   1z42pm                          TONAWNWA 0012 CORPORATZON                                                   Pige      7


                                                    A/P        CHECK             HISTORY         REPORT


Check    Check          VendcrNc Name     Voucher      P0-Nc           Invoice             mv-Date        Amount   Discount      Check
  No     Date           Void Date              No                       No                                  Paid      Taken      Amount


                                                                                 Check Totals:            211.53        .00      211.53


00105572 07/26/2018 AT&TIL              AT&T
                        00/00/0000        03806215 000000-00           6736951400-2       06/19/2018    1,152.39        .00    1,152.38
                                                                                 Check Totals:          1,152.38        .00    1,152.38


00105573 07/26/2018 BABJA               JAMES BABAY
                        00/00/0000        03807005 000000-00           JUNE18             06/30/2018      479.04        .00      479.04
                                                                                 Check Totals:            479.04        .00      479.04


00105574 07/26/2018 BRINE               BRIGHTS SYSTEMS,       INC.
                        00/00/0000        03804179 000000-00                        20121 04/27/2018    2,746.00        .00    2,746.00
                                          03904180 000000—00                        20122 04/27/2018      832.00        .00      832.00
                                          03804181 000000—00                        20123 04/27/2018      932.00        .00      832.00


                                                                                 Check Totals:          4410.00         .00    4,410.00


00105575 07/27/2018 FARTO               TONY FARINA
                        00/00/0000        03807116 000000—00                        72719 07/27/2018    1,000.00        .00    1,000.00
                                                                                 Check Totals:          1,000.00        .00    1,000.00


00105579 07/27/2018 KIRLL               KIRCHNER,     tIC
                        00/00/0000        03710134 000000—00           2693A              10/12/2017   26,694.25        .00   26,694,25
                                                                                 Check Totals:         26,694.25        .00   26,694.25


00105580 07/27/2018 LARCO               LARDON CONSTRUCTION CORP.
                        00/00/0000        03805159 000000—00                         4053 05/29/2018    1,000.00        .00    1,000.00
                                                                                 Check Totals:          1,000.00        .00    1,000.00


00105591 07/27/2018 TAR                 TARVER TRANSIT CORPORATION
                        00/00/0000        03711062 000000—00                         1536 11/01/2017       40.00        .00       40.00
                                          03711035 000000—00                         1537 11/06/2017    9,698.93        .00    9,698.93


                                                                                 Check Totals:          9,738.93        .00    9,738.93


00105592 07/27/2018 BRINE               BRIGHTS SYSTEMS,       INC.
                        00/00/0000        03807118 000000-00                        20024 03/16/2018    2,132.00        .00    2,132.00
                                          03807119 000000—00                        20025 03/16/2019      284.50        .00      294.50
                                          03807117 000000—00                        20026 03/16/2019    2,422.00        .00    2,422.00
                                          03807120 000000—00                        20044 03/16/2018      832.00        .00      832.00


                                                                                 Check Totals:          5,670.50        .00    5,670.50


00105593 o7/31/2ols ALPAN               ALPHA ANALYTICAL,       INC.
                        00/00/0000        03906086 000000-00                       458266 06/08/2018       84.00        .00       84.00
                                          03807022 000000-00                       458884 06/13/2018       92.00        .00       92.00


                                                                                 Check Totals:            176.00        .00      176.00


00105594 07/31/2018 AUSLO               AUSMUS LOGISTICS LLC
                        00/00/0000        03807041 000000-00                           18 07/18/2018   74,287.50        .00   74,287.50
                                                                                 Check Totals:         74,287.50        .00   74,297.50




                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 34 of 58
Oct 15, 2015    -   1:42pm                        TONMANDA COKE CORPORATION                                                     Pig.      S


                                                    A/P      CHECK            HISTORY         REPORT


Check    Check          VendorNo Name     Voucher    PC-NO          Invoice             mv-Date        Amount   Discount         Check
  No     Date           Void Date           No                       No                                  Paid      Taken         Amount


00105585 07/31/2018 AUTOALO             ADP INC
                        00/00/0000        03807051 000000-00                 510991281 00/29/2018      235.30        .00         235.30
                                          03807040 000000-00                 610991383 06/29/2018      216.74        .00         216.74
                                          03807048 000000—00                 516991977 06/29/2018       78.01        .00          78.01


                                                                              Check Totals:            530.05        .00         530.05


00105586 07/31/2018 INDNI               INDIANA MICHIGAn POWER
                        00/00/0000        03807109 000000-DO        JUNE18             07/10/2018       13.27        .00          13.27
                                                                              Check Totals:             13.27        .00          13.27


00105597 07/31/2018 TOLLSBYMAIL         TOLLS BY 4P,IL
                        00/00/0000        03807107 000000—00              17179474800 07/15/2018         5.00        .00           S00
                                                                              Check Totals:              5.00        .00           5.00


00105598 08/01/2018 AMEREX              Av.ER:cAN EXPRESS
                        00/00/0000        03807169 OC000C-0C        P30                07/31/2013    8,928.50        .00    6,928.50
                                                                              Check Totals:          8,928.50        .00    8,929.50


00105589 08/01/2018 GRETRA              GREENBERG TRAURIG
                        00/00/00CC        03807168 000000-00                     90318 07/31/2018   15,000.OC        .00   15,000.00
                                                                              Check Totals:         15000.00         .00   15,000.00


00105590 08/01/2018 WASTE               WASTE TECHNOLOGY SERVICES INC
                        00/00/0000        03710211 000000-00                    109656 10/24/2017   25,000.00        .00   25,000.00
                                                                              Check Totals:         25,000.00        .00   25,000.00


00105591 08/03/2018 BR:V.E              BRIGHTS SYSTENS,     :NC.
                        00/00/0000        03807155 000000-00                     20043 03/23/2013    3,580.SC        .00    3,590.50
                                          03807160 000000-00                     20058 03/30/2013    3,629.00        .00    3,529.00
                                          03807161 000000-00                     20059 03/30/2013    1,742,00        .00    1,742.00


                                                                              Check Totals:          3,851.50        .00    8,851.50


00105552 03/03/2018 DORC0               DORITEX CORPORATION
                        00/00/0000        03804134 000000-00                   1078075 04/13/2013    1,889.65        .00    1,899.65
                                                                              Check Totals:          1,889.65        .00    1,899.65


00105593 08/03/2013 GUAEN               GtThRDIAfl ENVIRONNENTAL ASSOCIATES INC
                        00/0010000        03806224 000000-00        309-5              06/30/2018   13,104.00        .00   13    104.00
                                                                              Check Totals:         13,104.00        .00   13,104.00


00105594 03/03/2013 KIRLL               KIRCHNER,   LLC
                        00/00/0000        03710151 000000-00        2894A              10/18/2017   26,898.25        .00   26898.25
                                                                              Check Totals:         26,898.25        .00   26,898.25


00105655 09/03/2013 LARCO               LARDON CONSTRUCTION CORP.
                        00/00/0000        03806225 000000-00        4097-S             06/28/2018    1,000.00        .00    1,000.00
                                                                              Check Totals:          1,000.00        .00    1,000.00


00105596 08/03/2013 PRADI               PRAXAIR DISTRIBUTION INC
                        00/00/0000        03805131 000000-00                  33072611 05/22/2018    1,429.46        .00    1,429.46
                                                                              Check Totals:          1,429.46        .00    1,429.46



                     Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                     Description: Main Document , Page 35 of 58
Oct 15, 2018    -   1.42W                          2VNAWNIDA COICE CORPORATXON                                                      Page        5


                                                    A/P       CHECK              HISTORY            REPORT


Check    Check         VendcrNc Name     Voucher      PD-Nc          Invoice                  Icy-Date       Amount    Discount      Check
  No     Date          Void Date              No                     No                                        Paid       Taken      Amount




00105597 08/07/2018 AT&TCS             AT&T MOBILITY
                       00/00/0000        03807139 000000-00                       7152018 07/15/2018       1,051.54         .00    1,051.54
                                                                                 Check Totals:             1,051.54         .00    1,051.54


00105598 08/07/2018 AUS                AUSMUS CORPORATION
                       00/00/0000        03807128 000000—00          TCC-72318               07/23/2018    7,560.00         .00    7,560.00
                                         03807151 000000-00          TCC-73018               07/30/2018    7,560.00         .00    7,560.00


                                                                                 Check Totals:            15,120.00         .00   15,120.00


00105699 06/07/2018 AUSLO              AUSMUS LOGISTICS LLC
                       00/00/0000        03907149 000000—00                               17 07/25/2019    1,090.20         .00    1,090.20
                                         03607148 000000—00                               20 07/25/2018    3,080,52         .00    3 • 060.52
                                         03907150 000000—00                               21 07/25/2019   4G. 962.25        .00   46,982.25


                                                                                 Check Totals:            51,152.97         .00   51,152.97


00105600 09/07/2018 POSTM              U.S.    POSTAL SERVICE
                       00/00/0000        03807155 000000—00          5007-2016               07/06/2018      630.00         .00      630.00
                                                                                 Check Totals:               630.00         .00      630.00


00105601 09/08/2018 CONNE              CONSTELLATION NEW ENERGY           INC.
                       00/00/0000        03807033 000000—00               12552196001 07/04/2018          33,847.94         .00   33,847.94
                                                                                 Check Totals:            33,647.94         .00   33847.94


00105602 09/09/2018 ADAEO              EDWARD ADAMS
                       00/00/0000        03607163 000000—00          JULY 18                 07/03/2018      217.48         .00      217.48
                                                                                 check Totals:               217.48         .00      217.48


00105603 06/09/2018 BRIME              BRIGHTS SYSTEMS,       INC.
                       00/00/0000        03805127 000000—00                         20133 05/04/2018       5,240.63         .00    5,240.63
                                         03805126 000000—00                         20157 05/11/2010       5,382.22         .00    5,382.22


                                                                                 Check Totals:            10,622.85         .00   10,622.85


00105604 08/09/2018 GRIMI              MICHAEL GRIr’V4ER
                       00/00/0000        03807154 000000—00                         72718 07/27/2018          29.87         .00       29.87
                                                                                 Check Totals:                29.87         .00       29.87


00105605 08/09/2018 MUSED              EDMOND MUSAPA
                       00/00/0000        03807164 000000—00                         71818 07/18/2018         106.30         .00      106.30
                                                                                 Check Totals:               106.30         .00      106.30


00105606 08/09/2018 NATFU              NATIONAL FUEL
                       00/00/0000        03607035 000000-00          JUN16                   07/03/2018   14,311.94         .00   14,311.94
                                                                                 Check Totals:            14,311.94         .00   14,311.94


00105607 08/09/2018 NIEBR              BRAD NIETOPSKI
                       00/00/0000        03607100 000000—00          06/29   —    06/06      06/06/2018       43,60         .00       43.80
                                                                                 Check Totals:                43.80         .00       43.80


00105608 06/09/2018 SJMIN              McCULLAGH COFFEE




                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 36 of 58
Oct 15, 3019    -   1:43pm                          TONAWANDA CO! CORPORATION                                                  Page        10


                                                     A/ P      CHECK            HISTORY         REPORT


Check    Check          VendorNo Name     Voucher      P0-No          Invoice             mv-tate        Amount   Discount      Check
  No     Date           Void Date              No                      NO                                  Paid      Taken      Asi,ount


                        00/00/0000        03806113 000000-00                       11212 00/20/2018      303.30        .00      303.30
                                          03806138 000000-00          M3l48              06/28/2018       73.70        .00       73.70


                                                                                check Totals:            377.00        .00      377.00


00105609 08/09/2018 SLEIN               SLEEP INN
                        00/00/0000        03806180 000000-00                    42238753 06/29/2018       96.69        .00       96.69
                                          03807147 000000-00                    42432441 07/12/2018       96.69        .00       96.69


                                                                                Check Totals:            193.38        .00      193.38


OOlOS6lD 08/09/2018 THOTE               TERRY THOMSON
                        00/00/0000        03807182 000000-00          JULY 18            07/31/2018      461.82        .00      461.82
                                                                                check Totals:            461.82        .00      461.82


00105611 08/13/2016 >IADF1              F:ELCEN MADDEN
                        00/00/0000        03807231 000000—00          5/6-5/7            08/07/2018      601.37        .00      601.37
                                                                                Cneck Totals:            601.37        .00      601.37


00105612 08/14/2018 ACCTE               A000UNTEMPS
                        00/00/0000        03807164 000000-00                    51461125 08/01/2018    1,172.00        .00    1,178.00
                                                                                Check Totals:          1,178.00        .00    1,178.00


00105613 02/14/2018 AIPAN               ALPHA ANALYTICAL,      INC.
                        00/00/0000        03807019 000000—00                      459341 06/15/2018       84.00        .00       24.00
                                          03807021 000000—00                      459538 06/15/2018       92.00        .00       92.00
                                          03807020 000000-00                      459551 06/16/2018      172.00        .00      172.00
                                          03807015 000000—00                      460349 06/21/2018       84.00        .00       24.00
                                          03807023 000000—00                      460544 06/22/2018       84.00        .00       24.00
                                          03237133 000000—00                      461719 06/29/2018       84.00        .00       84.00
                                          03807134 000000-00                      461780 06/29/2018       80.00        .00       20.00


                                                                                Check Totals:            680.00        .00      680.00


00103614 02/14/2016 AT&Tfl              AT&T
                        00/00/0000        03807145 000000-00                  1406743400 07/19/2012    1,152.38        .00    1,152.38
                                                                                Check Totals:          1,132.36        .00    1,152.38


00105615 08/14/2018 ADS                 AUSMUS CORPORATION
                        00/00/0000        03807196 000000—00          429GM              07/23/2018    4,991.00        .00    4,991.00
                                          03807197 000000—00          4307M              07/30/2018    4,105.04        .00    4,105.04
                                          03807198 000000—00          4315M              08/06/2018    4,485.92        .00    4,486.92
                                          03807195 000000—00          TCC-806l8          02/06/2018    7,560.00        .00    7,560.00


                                                                                Check Totals:         21,141.96        .00   21,141.96


00105616 08/14/2018 AUSLO               AUSMUS LOGISTICS LLC
                        00/00/0000        03007176 000000-00                          23 08/01/2018    4,663.31        .00    4,663.51
                                          03807175 000000—00                          24 08/01/2018    1,591.60        .00    1,591.60
                                          03807177 000000-00                          25 08/01/2018   24,617.25        .00   24,617.25


                                                                                Check Totals:         30,872.36        .00   30,872.36




                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 37 of 58
Oct 15, 2018    -   1i43pm                         TONAWN4DA COKE CORPORATION                                                  Page       11


                                                    A/P       CHECK            HISTORY         REPORT


Check    Check          VendorNo Name     Voucher     P0-No          Invoice             mv-Date        Amount     Discount     Check
  No     Date           Void Date             No                      No                                  Paid        Taken     Amount


00105617 08/14/2018 VERIZ               VERIZON
                        00/00/0000        03806214 000000—00                          1 07/05/2018      249.88CR        .00      249.68CR
                                          03306155 000000-00         JUNE 18 ADO        07/01/2018      249.88CR        .00      249.88CR
                                          03806193 000000—00         JUNE 18-3          06/19/2018      249.88CR        .00      249.88CR
                                          03206:44 000000-00         JOKE 2018          00/19/2018      249.86           00      249.88
                                          33906:66 000000-00         JUNE 2015-1        06/19/20:6      249.88          .00      249.88
                                          03306:82    000000-00      JUNE 2018-2        37/01/2018      249.88          .00      249.88
                                          03306221 000000-OC         JUNE 2015-3        06/19/2018      249.88          .00      249.88


                                                                               Check Totals:            249.88          .00      249.88


00105618 08/15/2018 CCt’2’C             COfl’USSIONER OF MOTOR VEHIcLES
                        00/00/0000        03907193 000000-00         EVS9648-2015/20 05/01/2013         :o:.oo          .00      101.00
                                                                               Check Tocals:            :01.00          .00      101.00


00105619 33/13/2313 NATGR               NATIONAl GRID
                        00/00/0000        03607032 000000-00         JUN16              07/02/20l8   10,754.06          .00   10754.06
                                                                               Check Totals:         10,754.06          .00   10,754.06


00105620 08/15/2018 upSs                UPS
                        00/00/0000        03807156 000000—00         9A617F308          07/28/2018       43.50          .00       43.50
                                                                               Check Totals:             43.50          .00       43.50


00105621 08/16/2018 ADVNIU4             ADVANCED MANUFACTURING & MECHANICAL INC.
                        00/00/0000        03805057 000000—00         5/8-5/11           05/11/2018    2,240.00          .00    2,240.00
                                                                               Check Totals:          2,240.00          .00    2,240.00


00105622 08/16/2018 AGOEF               EFRAIN AGOSTO-ORTIZ
                        00/00/0000        03807229 000000—00         AUG 18             08/04/2018       75.00          .00       75.00
                                                                               Check Totals:             75.00          .00       75.00


00105623 08/16/2018 8ABJA               JAmES 3ABAY
                        00/00/0000        03807220 000000-00         JULY 18            07/31/2018      484.47          .00      484.47
                                                                               Check Totals:            434.47          .00      484.47


00105624 08/16/20:6 8R:v2               em:owrs SYSTE’S,      INC.
                        00/00/0000        036052,29 000000-00                     20170 05/18/2016    4,644,00          .00   4,644.00
                                          03806047 000000-00                      20184 05/25/2019    3,630.21          .00    3,630.21


                                                                               Check Totals:          8,274.21          .00    5,274.21


00105625 08/16/2018 0ORCO               DORITEX CORPORATION
                        00/00/0000        03804:66 000000-00                    1080230 04/26/2018    1,760.72          .00    1,760.72
                                                                               Check Totals:          1,760.72          .00    1,760.72


00105616 08/16/2018 FEDEX               FEDERAl EXPRESS CORPORATION
                        00/00/0000        03607143 000000-00         6-252-64347        07/23/2013       19,73          .00       18.76
                                                                               Check locals:             18,78          .00       18.75


00105627 08/16/2018 NONCE               CECIL MONGO
                        00/00/0000        03807230 000000-00         AUG 18             08/06/2018       85.00          .00       55.00
                                                                               Check Totals:             86.00          .00       85.00




                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 38 of 58
Oct 5,   2O.8    -   1:42pm                          TONAWANDA COKE CORPORATXON                                                Page      12


                                                      A/P       CHECK          HISTORY          REPORT


Check     Check          VendorNo Name     Voucher      P0-No      Invoice                liw-Date       Amount   Discount      Check
  No      Date           Void Date              No                  No                                     Paid      Taken      Amount


00105628 08/17/2018 WASTE                WASTE TECHNOLOGY SERVICES INC
                         00/00/0000        03710211 000000-00                     109656 10/24/2017   25000.00         .00   25,000.00
                                                                               Check Totals:          25,000.00        .00   25,000.00


00105629 06/17/2018 AFFFE                AFFINITY PERSONNEL SOLUTIONS INC
                         00/00/0000        03807017 000000-00                      36611 06/26/2018      159.48        .00      159.48
                                                                               Check Totals:             159.48        .00      159.48


00105630 08/17/2018 AT&TIL               AT&T
                         00/00/0000        03807204 000000-00                  774132400 07/26/2018    2437.49         .00    2,437.49
                                                                               Chsck Totals:           2,437.49        .00    2,437.49


00105631 08/17/2018 AUTDALO              ADP INC
                         00/00/0000        03807050 000000-00                  517653103 07/13/2018       83.61         00       8L61
                                           03807112 000000-00                  517653255 07/13/2016      242.83        .00      242.83


                                                                                Check Totals:            326,44        .00      326.44


00105632 06/17/2018 HICWI                HICKMAN WILLIAMS & COMPANY
                         00/00/0000        03807172 000000-00      JULY 18               07/01/2018    9,663.53        .00    9,663.53
                                                                               Check Totals:           9,663.53        .00    9,663.53


00105633 08/17/2016 KIRLL                KIRCHNER, LLC
                         00/00/0000        03711009 000000-00      2897A                 10/27/2017   27,313.13        .00   27,313.13
                                                                               Check Totals:          27,313.13        .00   27,313,13


00105634 08/17/2018 LARCO                LARDON CONSTRUCTION CORP.
                         00/00/0000        03807137 000000-00                       4003 04/17/2018    1,000.00        .00    1,000.00
                                                                               Check Totals:           1,000.00        .00    1,000.00


00105635 08/17/2018 NATFURES             NATIONAL FUEL RESOURCES,        INC
                         00/00/0000        03807034 000000-00                    6334993 07/13/2018   75,747.96        .00   75,747.96
                                                                               Check Totals:          75,747.96        .00   75,747.96


00105636 08/17/2018 TAR                  TARVER TRANSIT CORPORATION
                         00/00/0000        03711065 000000—00                       1538 11/13/2017   11,680.78        .00   11,680.78
                                                                               Check Totals:          11,680.78        .00   11,680.78


00105637 08/17/2018 TONTO                TONAWANDA TOWN CLERK/RN 14 MUNICIPAL BLO
                         00/00/0000        03807030 000000-00      JUN1OSEWER            06/30/2018   11,476.41        .00   11,476.41
                                           03807031 000000-00      JUN18WATER            06/30/2018      728.43        .00      728.43


                                                                               Check Totals:          12,204.84        .00   12,204.84


00105638 08/17/2018 VERIZ                VERIZON
                         00/00/0000        03807115 000000-00      JUNE16                07/01/2018      249.88        .00      249.88
                                                                               Check Totals:             249.88        .00      249.86


00105639 08/21/2018 ALPAN                ALPHA ANALYTICAL, INC.
                         00/00/0000        03807138 000000—00                     462446 07/06/2018       80.00        .00       80.00
                                           03607136 000000—00                     463349 07/12/2018       94.00        .00       84.00
                                           03607132 000000—00                    463570 07/13/2018        80.00        .00       80.00




                      Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                      Description: Main Document , Page 39 of 58
Oct 1.8, 2010    -   1z42pm                       TONAWANDA COfl CORPORATZON                                                        Page      13


                                                     A/P      CHECK              HISTORY            REPORT


check     Check          VendorNo Name     Voucher    P0-No          Invoice                  mv-Date        Amount    Discount      Check
  No      Date           Void Date           No                       No                                       Paid       Taken      Amount


                                                                                 check Totals:               244.00         .00      244.00


00105640 06/2112018 ADS                  AUSMUS CORPORATION
                         00/00/0000        03807241 000000-00        4329M                   08/13/2018      500.00         .00      500.00
                                           03807242 000000—00        433CM                   08/13/2018    4,985.94         .00    4,985.94
                                           03807240 000000—00        TCC-813l5               08/13/2018    6,190.00         .00    6,190.00


                                                                                 Check Totals:            13,675.94         .00   13,675.94


00105641 08/21/2018 AUSLC                AUSMUS LOGISTICS LLC
                         00/00/0000        03807258 000000—00                             28 08/06/2018      250.00         .00      250.00
                                           3380’725? 000000-00                            29 03/05)2018    1,565.85         .00    1,865.55
                                           03207260 030000-00                             30 02/02/2018    6,134.44         .00    6,134.44
                                           3320725: 000000-00                             31 08/08/20:8   36,440,25         .00   36,440.25
                                           33237243 300300-00                             34 08/14/20:8    6, 176.26        .00    6,176.86


                                                                                 Check Totss:             53,867.40         .00   50,867.40


00:05642 08/22/2018 CO>O<C               CO>v4:SS:ONER OF TCR VEHICLES
                         00/00/0000        03237262 000000-00        EKHS2O3-2018/20 08/01/20:8               89.03         .00       69.00
                                                                                 Check Totas:                 83.00         .00       69.00


00105642 06/22/2316 DORCO                DORITEX CORP0RAT:0N
                         00/00/0000        03805046 000000-00                     1084357 05/10/2016       1,760.72         .00    1,760.72
                                                                                 Check Totals:             1,760.72         .00    1,760.72


00105644 06/22/2016 YAnK:                F:E:DEN MADDEN
                         00/00/0000        33807263 000000-00        08/11   —    08/17      08/17/2016      667.76         .00      667.76
                                                                                 Check Totals:               667.76         .00      667.76


00105645 06/23/2012 ADVMAN               ADVANCED MANUYACDRLG & MEcHAICCAL INC.
                         00/00/0000        03806053 000000—00        6/4—6/8                 06/08/2018    3,200.00         .00    3,200.00
                                                                                 Check Totals:             3,200.00         .00    3,200.00


00135646 08/23/2018 2RIME                ERIGHTS SYST’S,      INC.
                         00/30/0000        03606045 000000—00                       20199 06/01/2318       3,986.00         .00    3,926,00
                                           036C6049 000000—00                       20206 06/06/2318       3,854.00         .00    3,864.00


                                                                                 Check Totals:             7,870.00         .00    7,870.00


00105647 08/24/2018 KIRLL                KIRCHNER, LLC
                         00/00/0000        03711010 000000—00        2898A                   11/02/2017   25,470.25         .00   25,470.25
                                                                                 Check Totals:            25,470.25         .00   25,470.25


00105648 08/24/2018 LARCO                LAR0ON CONSTRUCTION CORP.
                         00/00/0000        03805114 000000-00                       35667 05/21/2018       1,000.00         .00    1,000.00
                                                                                 Check Totals:             1,000.00         .00    1,000.00


00105649 08/24/2018 NATFU                NATIONAL FUEL
                         00/00/0000        03807247 000000-00        JULY 2018               07/31/2018   18,376.55         .00   16,376.55
                                                                                 Check Totals:            18,376.55         .00   16,376.55


00105650 06/24/2016 NATGR                NATIONAL GRID




                      Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                      Description: Main Document , Page 40 of 58
Oct 13, 2019     1:42pm                       TONAWANDA COKE CORPORATION                                                   Page        14


                                                A/P      CHECK            HISTORY         REPORT


Check    Check      VendorNo Name     Voucher    P0-No          Invoice             mv-Date        ?,ii,cunt   Discount      Check
  No     Date       Void Date           No                       No                                   Paid        Taken      Paount


                     00/00/0000       03007249 000000—00        JULY 2018          08/01/2018   11,071.41           .00   11,071.41
                                                                          Check Totals:         11,071.41           .00   11,071.41


00105651 08/24/2018 SCHAS           SCHAGRIN ASSOCIATES
                     00/00/0000       03001035 000000-00                     10110 01/09/2016   25,000.00           .00   25,000.00
                                                                          Check Totals:         25000.00            .00   25,000.00


00105652 08/24/2018 SJMIN           McCULLAGH COFFEE
                     00/00/0000       03607010 000000-00                     12180 07/13/2018      476.42           .00      476.42
                                                                          Check Totals:            476.42           .00      476.42


00105653 08/24/2018 TAR             TARVER TRANSIT CORPORATION
                     00/00/0000       03711100 000000-00                      1539 11/20/2017   16,285.51           .00   16,285,51
                                                                          Check Totals:         16,285.51           .00   16,285.51


00105654 00/27/2018 ALPAN           ALPHA ANALYTICAL,    INC.
                     00/00/0000       03807131 000000—00                    463977 07/18/2018      381.30           .00      381.30
                                      03807130 000000-00                    464144 07/18/2018      434.60           .00      434.60


                                                                          Check Totals:            815.90           .00      815.90


00105655 08/27/2018 AUTOALO         ASP INC
                     00/00/0000       03807122 000000-00                201876206 07/18/2018          8.00CR        .00        8.00CR
                                      03807049 000000-00                517652641 07/20/2018       333.15           .00      333 .15
                                      03807123 000000-00                518065949 07/20/2010       829.17           .00      829.17


                                                                          Check Totals:          1,154.32           .00    1,154.32


00105656 08/27/2018 SLEIN           SLEEP INN
                     00/00/0000       03007235 000000-00                  42803227 00/02/2018       96.69           .00       96.69
                                      03807233 000000-00                  42828899 08/03/2018       96.69           .00       96.69
                                      03807234 000000-00                  42960278 08/10/2018       96.69           .00       96.69


                                                                          Check Totals:            290.07           .00      290.07


00105657 08/27/2018 VERIZ           VERIZON
                     00/00/0000       03807146 000000-00        JULY 2018          07/19/2018      250.80           .00      250.80
                                                                          Check Totals:            250.80           .00      250.80


00105658 08/28/2018 ASS             AUSMUS CORPORATION
                     00/00/0000       03807267 000000-00        4342N              00/20/2018    1,439.34           .00    1,439.34
                                      03807266 000000-00        TCC-82018          00/20/2018    7,650.00           .00    7,650.00


                                                                          Check Totals:          9,089.34           .00    9,089.34


00105659 08/28/2018 AUSLO           AUSMUS LOGISTICS LLC
                     00/00/0000       03807268 000000-00                        37 00/21/2018    5,496.75           .00    5,496.75
                                      03807269 000000-00                        38 08/21/2018    7,942.22           .00    7,942.22


                                                                          Check Totals:         13,438.97           .00   13,438.97


00105660 00/28/2018 WASTE           WASTE TECHNOLOGY SERVICES INC
                     00/00/0000       03710211 000000-00                    109656 10/24/2017   25,000.00           .00   25,000.00



                  Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                  Description: Main Document , Page 41 of 58
Oct 15, 2011     -   1:42pm                       TONAWANDA COlE CORPORATION                                                    Page      15


                                                     A/P      CHECK            HISTORY           REPORT


Check     Check          VendorNo Name     Voucher    P0-Nc          Invoice               mv-Date        Amount   Discount      Check
  No      Date           Void Date           No                       No                                    Paid      Taken      Amount


                                                                               Check Totals:           25,000.00        .00   25000.00


00135661 33/29/2018 AUTOALO              AP INC
                         00/00/0030        03807173 000000—CO                 518507647 07/27/2018        237.10        .00      237.10
                                           33807124 000000—00                 518509868 07/27/2016         70.09        .00       70.09


                                                                               check Totals:              307.19        .00      307.19


00108662 06/29/2018 DORCO                DORITEX CORPORATION
                         OO/OOJ000C        03805067 000000—00                   1056383 05/17/2018      1,372.70        .00    1,872.70
                                                                               Check Totals:            1,872.70        .00    1,872.70


03105653 08/23/20:8 PEDI                 PRAXAIR OISTRI9OTI0N INC
                         00/00/0000        03806143 000000-00                  83605435 04/21/2013      1,405.29        .00    1,405.29
                                                                               Check Totals:            1,4c5.29        .00    1,405.29


00105664 08/29/2016 WILEU                EUGENE WILKOWSKI
                         00/00/0000        03607203 000000—00                     80319 08/03/2013        450.00        .00      450.00
                                                                               Check Totals:              450.00        .00      450.00


00105665 06/30/2016 MDFI                 FIELDEN MADDEN
                         00/00/0000        03807294 000000—00                     82118 06/21/2018        900.00        .00      900.00
                                                                               Check Totals:              900.00        .00      900.00


00105555 09/04/2018 ALPAN                ALPHA ANALYTICAL,    INC.
                        00/00/0000         03807278 000000—00                    46669€   08/03/2018       64.00        .00       64.00
                                           03807277 000000—00                    466837 08/03/2018         60.00        .00       80.00
                                           03607275 000000-00                    467688 08/10/2018         64.00        .00       94.00
                                           03807276 000000-00                    467707 08/10/2018         80.00        .00       80.00


                                                                               Check Totals:              328,00        .00      328.00


00105667 09/04/2018 At.TS                A0SMUS CORPORATION
                         00/00/0000        03807320 000000—30        4353>!               36/27/2018    1,987.86        .00    1,987.66
                                           03807319 000000—00        TCC—82718            08/27/2013    7,575.00        .00    7,875,00


                                                                               Check Totals,            9,662.66        .00    9,362.66


00105668 09/04/2018 AUSLO                AUSMUS LOGISTICS LLC
                        00/00/0000         03807321 000000-00                        43 08/28/2018      4,728.10        .00    4,728.10
                                           03207322 000000—00                        44 06/26/2018      3,023.81        .00    3,023.81
                                           03807323 000000—00                        45 08/23/2019     56,29Z05         .00   56,281.05


                                                                               Cteck Totals:           64,032.96        .30   64,032.96


00105665 C9/C4/2018 AUT0ALO           ADP INC
                        00/00/0000         03607221 000000—00                 516955233 08/03/2018        240.77        .00      240.77
                                           03607172 000000-00                 518955767 08/03/2018        229.96        .00      229.96
                                           03607171 000000-00                 519956037 06/03/2019         79.20        .00       79.20
                                           03807272 000000-00                 519638126 06/17/2018         79.20        .00       79,20


                                                                               Check Totals:              629.13        .00     629.13




                     Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                     Description: Main Document , Page 42 of 58
Oct 15, 2015    -   1:42pm                       TONAWANDA COKE CORPORATION                                                    Page        16


                                                   A/P       CHECK             HISTORY           REPORT


Check    Check          VendorNo Name    Voucher     P0-No          Invoice                mv-Date        Amount   Discount      Check
  No     Date           Void Date           No                       No                                     Paid      Taken     Amount


00105670 09/04/2016 BUSCO               THE BUSINESS COUNCIL OF NYS,           INC.
                        00/00/0000        03807303 000000-00        AUGUST 18             00/01/2019   2917.76          .00   2,917.76
                                                                               Check Totals:           2,917.76         .00   2,917.76


00105671 09/04/2018 GUALIF              PNC BANK c/o GUARDIAN
                        00/00/0000        03807302 000000-00        AUGUST 18             08/01/2016    2653.24         .00    2,653.24
                                                                               Check Totals:            2,659.24        .00    2,659.24


00105672 09/06/2018 ADVT4AN             ADVANCED MANUFACTURING & MECHANICAL INC.
                        00/00/0000        03806083 000000—00        6/12—6/15             06/15/2018    2,240.00        .00    2,240.00
                                                                               Check Totals:            2,240.00        .00    2,240.00


00105673 09/06/2018 BRIME               BRIGHTS SYSTEMS,     INC.
                        00/30/0000        03807162 000000—00                      20231 06/15/2018        622.30        .00      832.00
                                          03837396 000000—00                      20232 06/15/2012     3,890.00         .03    3,990.00


                                                                               Check Totals:           4,722.00         .00    4.722,00


00105674 09/06/2016 BCFBI               BUFFAlO BILLS
                        00/00/0000        03606099 000000-00        2018   —   LST PVC 05/21/2016      2,806.00         .00    2,806.00
                                                                               Check Totals:           2,806.00         .00    2,806.00


00105675 09/06/2016 DORCO               DORITEX CCRPCRATICN
                        00/00/0000        03805124 000000-00                    1088372 05/24/2018     1,752.25         .00    1,762.25
                                                                               Check Totals:            1,752,25        .00    1,752,25


00105676 09/06/2018 MUSED               EDMOND MUSARA
                        00/00/0000        03807327 000000-00                      62718 02/27/2016        106.30        .00      106.30
                                                                               Check Totals:              106.30        .00      106.30


00105677 09/06/2018 ROGJO               JON ROGERS
                        00/00/0000        03807311 000000-00        5/22-5/23             08/24/2015       53.18        .00       53.18
                                                                               Check Tocals:               53.18        .00       53.18


00105672 09/06/2012 SINKU               KUI2IT SItCOM
                        00/00/000c        03207329 000000—00        8/20—3/24             02/27/2016    1,280.00        .0     1, 280.00
                                                                               Check Totals:            1,220.00        .00    1,200.00


00105679 09/06/2018 TH0TE               TERRY THOMSON
                        00/00/0000        03607326 000000-00        AUGUST 16             08/31/2018      693.03        .00      693.03
                                                                               Check Totals:              693.03        .00      693.03


00105680 09/07/2018 AT&TCS              AT&T MOBILITY
                        00/00/0000        03807293 000000-00                    8152018 08/07/2018        985.99        .00      985.99
                                                                               check Totals:              985.99        .00      985.99


00105681 09/07/2018 BUSCO               THE BUSINESS COUNCIL OF NYS,           INC.
                        00/00/0000        03807351 000000-00        SEPT 18               02/31/2016   2,825.66         .00    2,625.66
                                                                               Check Totals:           2,825.66         .00    2,925.66


00105682 09/07/2019 GUAZN               GUARDIAN ENVIRONMENTAL ASSOCIATES INC
                        oo/oo/oooo        03807157 000000—00                          310 07/31/2018   14,708.00        .00   14,706.00
                                                                               Check Totals:           14,708.00        .00   14,708.00



                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 43 of 58
Oct 15, 2015      -   liOlpis                      TONAWANDA COKE CORPORATXON                                                       PAge


                                                      A/P      CHECK                HISTORY         REPORT


Range: All Checks Written To All vendors 07/01/2018 To 10/13/2018


Check      Check          Vetdoryo NaCe     Vcurher    P0-No              Invoice             Thy-Date       Amount     Discount      Check

  No       Date           Void    Date        Nb                          No                                    Pad        Taken



00205813   07/03/2018     ANEEX           Ai’4ERICAN EXPRESS

                           00/00/0000       23806192   063606-00          052918-1           05129/203.8   12,450.00         .00   12450.00

                                                                                    Check Totals:          12,450.00         .00   12,453.00


00205814 07/03/2018 CITE!..               CITY ELECTRIC COMPANY,           INC.
                          00/00/0000        23804135 063495—00                       1343061 04/24/2018       827.42         .00      827.42

                                            23806183 063372-00            1306832—09         03/20/2018       161.24         .00      161.24
                                            23804134 063464-00            1328940—04         04/24/2018        89.97         .00       89.97


                                                                                    Check Totals:           1,078.63         .00    1,078.63


00205815 07/03/2018 CORMA                 CORFU MACHINE CO.        INC.
                           00/00/0000       23804139 363481-00                        139430 04/23/2018       423.00         .00      423.00
                                            23235067 063486-00                        139494 05/04/2018     2,880.30         .03    2,880.30
                                            23305396 063466-00                        139495 05/04/2018     4323.00          .00    4,320.03


                                                                                    Check Totals;           7,623.00         .00    7,623.00


00205816 07/03/2018 CSI                   MALLARE Es”TERpR:sEs
                           00/00)3000       23805043 363560-00            05:8-345           35/09/2012       170.00         .00      170.00
                                            23806008 063560-00            0518—122           05/17/2018       361.25         .00      361.25


                                                                                    Check Totals:             531.25         .00      531.25


00205817 07/03/2018 DIVSA                 DIVA!.. SAFETY EQUIPMENT,         INC.
                           00/00/0000       23804110 063499-00                       2405063 04/20/2018       111.00         .00      111.00
                                            23804111 063499-00                       2406133 04/23/2018       136.80         .00      136.80
                                            23804151 063499-00                       2408254 04/26/2018       139.90         .00      139.90
                                            23805017 063522-00                       2411032 05/02/2018       424.46         .00      424.46
                                            23835018 063522-00                       24:1936 05/03/2012       616.32         .00      613.32


                                                                                    Check Totals:           1,430.48         .00    1,430.48


00205618 07/05/2018 OLDEN                 GLOBAL ENVIRONMENTAL
                           00/00/0000       23805116 063509-00                     201813273 05/22/2018     7, 341.00        .00    7,341.00
                                                                                    Check Totals:           7,341.00         .00    7,341.00


00205819 07/05/2018 KANFL                 KM4AN FLUID POWER,        LLC
                           00)00/0000       23805005 063516-00            369562-001         04/26/2018        72.20         .00       72.20
                                                                                    Check Totals:              72.20         .00       72.20


00205820 07/05/2018 KLEST                 KLEIN STEEL SERVICE INC.
                           00/00/0000       23604105 063496—00                       1626064 04/20/2018       352.00         .00      352.00
                                            23804106 063496—00                       1626154 04/23/2018       130.00         .00      130.00


                                                                                    Check Totals:             482.00         .00      422.00


00205821 07/05/2018 POWDI                 POWER DRIVES,     INC.
                           00/00/0000       23805039 063553-00            TR5654901          05/15/2016       280.83         .00      280.33
                                                                                    Check Totals:             280.83         .00      220.83




                       Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                       Description: Main Document , Page 44 of 58
Oct 15, 2010    -   1:09pm                       TONAWNWA COKE CORPORATXON                                                 Page       2


                                                    A/P      CHECK         HISTORY           REPORT


Check    Check          VendorNo Name     Voucher    P0-No       Invoice               Inv-Date       Amount    Discount    Check

  No     Date           Void Date           No                    No                                    Paid       Taken    Amount


00235622 07/05/2C18 PRAm                ?RAXAIR CISTPZEUT:cri,   INC.
                        00/00/3000        2380405C 063423—00               91965124 33/21/2018        456.03         .00    456.03
                                          23804094 063491-00               82162413 03/30/2018        625.99         .00     625.99


                                                                           Check Totals:                             .00   1,092.02


00205023 07/06/2018 DENLA               DENNIS LAURICELLA
                        00/00/0000        23601041 063200—00                   100517 10/05/2017   1,000.00          .00   1,000.00
                                                                           Check Totals:           1,000.00          .00   1,000.00


00205924 07/06/2018 METMI               METSO MINERALS INDUSTRIES,      INC.
                        00/00/0000        23804145 063494—00             904185504 04/21/2018      2 • 952.78        .00   2,952.78
                                                                           Check Totals:           2,952.78          .00   2,952.78


00205825 07/06/2018 MOLMA               MOLEY MAGNETICS INC.
                         00/00/0000       23803095 063353—00                    14537 031:9/2015   6,043.66          .30   6,043.66
                                          23804008 063400-00                    14604 03/27/2018      124.12         .00     124.12


                                                                           Check Totals:           6,167.78          .00   6,167.78


00205926 07/06/2018 R0CNE               ROOT, NEAL & COMPANY
                         00/00/0000       23934056 063428-00                5065238 03/15/20:8     1,640.56          .00   1940.56
                                                                           Check Totals:           1,840.56          .00   1,840.56


00205827 07/06/2018 THEFI               THERNO ENVIRONMENTAL INSTRUMENTS LLC
                         00/00/0000       23804064 063469-00                   425656 03/30/2018   1,655.00          .00   1,655.00
                                                                           Check Totals:           1,655.00          .00   1,655.00


00205828 07/09/2018 NEUV                NEU-VELLE,   LLC
                         00/00/0000       23806090 063434-00                   152059 04/29/2018   2,096.00          .00   2,896.00
                                                                           Check Totals:           2,896.00          .00   2,896.00


00235829 07/09/2016 ACOEL               A CONTE ELEcTR:c
                         00/00/0000       238C5118 063531-00                    56900 05/C4/2319       97.00         .00      97.00
                                                                           Check Totals;               97.00         .00      97.00


03205832 07/09/2019                     AD:IAR SUPPLY
                         00/00/0000       23805061 063528-00     1913601—0001         05/03/2018       52.74         .00      52.74
                                                                           check Totals;               52.74         .00      52.74


00205831 07/09/2018 NEUV                NEU-VELLE,   LLC
                         00/00/0000       23606089 063434-00                   152085 05/21/2018   3,256.00          .00   3,256.00
                                                                           check Totals:           3,256.00          .00   3,256.00


00205832 07/10/2018 APPIN               APPLIED INDUSTRIAL TECHNOLOGIES
                         00/00/0000       23805059 063376-00            7013315357 05/07/2018      3,344.54          .00   3,344.54
                                          23805060 063536—00            70:3341436 05/09/2019         215.83         .00     215.83


                                                                           Check TOtals:           3,560.37          .00   3.56037


00235833 07/10/2010 NOCDI               DIV. OF 3WE, LLC A 3REM4TAG COMPANY
                         00/00/0000       23712057 063231—00                5062117 12/07/2017        876.37         .00     878.27
                                                                           Check Totals:              876.37         .00     976.37



                     Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                     Description: Main Document , Page 45 of 58
Oct 15   2010    -   1:09pm                       IVNAWANDDI C012 CORPORATION                                                   Page        3


                                                     A/P      CHECK             HISTORY         REPORT


Check     Check          VendorNo Name     Voucher    PD-Ho           Invoice             mv-Date        ?iTh000t   Discount      Check

  MO      Date           Void Date           No                        No                                   Paid       Taken     Amount




00205534 07/13/2316 EED4A                BELT PIINTENN<CE SYSTEMS
                         00/00/0000        23605041 063526-00                      34430 05/07/2018   1,199.62           .00   1,139.62
                                                                                Check Totals;         1,199.62           .00   1,139.62


00235635 07/13/2018 203612               BOBCAT OF 60FFAIfl
                         00/00/0000        23804118 063503-00         1-72511            04/18/2016      364.81          .00      364.61
                                                                                Check Totals;            364.81          .00      364.61


00205836 07/12/2010 63(1CC               83(1 CONSULTANTS,    INC.
                         00/00/0000        23605056 020006—48                     103160 05/08/2018      197.21          .00      197.21
                                           23805019 020011-10                     103495 05/06/2018         8.36         .00        8.38


                                                                                Check Totals:            205.59          .00      205.59


00205637 07/13/2018 CITEL                CTY E:ECrRIC COMPANY.         INC.
                         00/00/0000        23005117 063564-00                    1359984 05/25/2018   2,142.15           .00   2,142.15
                                                                                Check Totals;         2,142.15           .00   2,142.15


30205336 07/13/2018 CORYA                CORF’J VCHINE CO.     INC.
                         00/00/0000        23805051 063533—00                     139541 05/11/2018      300.03          .00      330.00
                                           23305058 063533-00                     139634 05/25/2018      536.00          .00      536.00


                                                                                Check Totals;            836.00          .00      836.00


00205839 07/13/2018 CSI                  MALLARE ENTERPRISES
                         00/00/0000        23006009 063560-00         0518-144           05/24/2016      318.75          .00      316.75
                                           23606071 063560-00         0518-163           05/29/2016      382.50          .00      382.50


                                                                                Check Totals;            701.25          .00      701.25


00205840 07/13/2015 EDSTI                ED’S TIRE SERVICE      INC.
                         00/00/000C        23806076 063546-00                      49510 05/14/2018      362.00          .00      352.00
                                                                                Check Totals;            362.00          .00      362.00


00205841 07/13/2018 ELCOA                EL-N BAnERV:NO.
                         00/00/0000        23305076 363556-CC                      55071 05/16/2015      105.50          .00      105.50
                                                                                Check Totals:            105.50          .00      105.50


00205842 07/13/2018 FIRGR                THE FIRELINE GROUP
                         00/00/0000        23806069 063144—00                       3331 05/31/2018      245.00          .00      245.00
                                                                                Check Totals:            245.00          .00      245.00


00205843 07/13/2016 NEUV                 NEU-VELLE,   LLC
                         00/00/0000        23806090 063434—00                     152066 05/21/2016    7,824.00          .00    7,824.00
                                                                                Check Totals:          7,824.00          .00    7,824.00


‘30205844 07/13/2C15 PRESC               PREC:s:oN SCALE & BALANCE
                         00/00/0000        23806217 063562-00                      90865 07/09/2018   24,654.80          .0C   24,854. 8C
                                                                                Check Totals;         24,554.80          .00   24,854.80


00235845 07/13/2310 STR?R                STRIfl S P?IE6E INC.
                         00/00/0000        23604102 063475-00                     242247 04/13/2018    3,569.91          .00    3,569.91



                      Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                      Description: Main Document , Page 46 of 58
Oct 15, 2018    -   lrOlpm                       TONAWANDA COfl CORPORATXON                                                 Page       4


                                                    A/P      CHECK            HISTORY          REPORT


Check    Check          VendorNo Name     Voucher    P0-No          Invoice             mv-Date         Amount   Discount     Check
  NO     Date           Void Date           No                      No                                    Paid      Taken    Amount


                                          23804136 053475—00                    242412 04/18/2018       378.00        .00     378.00
                                          23804103 063475-00                    242519 04/23/2018       617.38        .00     617.38
                                          23804132 063475—00                    242569 04/26/2018       794.93        .00     794.93


                                                                              Check Totals:.         5,360.22         .00   5,360.22


30205846 37/13/lola UPSST               DPSTATE STEEL
                        00/00/0000        23805053   063497—00                   63858 05/07/2319    6,45C.O0         .00   6,450.00
                                                                              Check Totals:          6,450.00         .00   6450.00


00205647 07/17/2018 A&FWH               A & F WHOLESALE
                        00/00/0000        23804114 020004—51                     42a7a 04/16/2016    1,656.00         .00   1,656.00
                                          23504146 020004—51                     42900 34/19/2018    1,350.00         .00   1,350.00
                                          23804147 020004—51                     42901 04/19/2018    1,400.00         .00   1,400.00


                                                                              Check Totals:          4,406.00         .00   4,406.00


00205848 07/17/2016 8EALU               BEACON LUBRICANTS INC.
                        00/00/0000        23606022 063555-00                     54122 05/18/2018    1,494.00         .00   1,494.00
                                                                              Check Totals:          1,494.00         .00   1,494.00


00205649 07/17/2016 SXICO               DXI CONSULTANTS,     INC.
                        00/00/0000        23805092 020011—11                    104264 05/18/2018        17.68        .00      17.68
                                          23806007 020006-49                    104659 05/29/2018        84.68        .00      84.68
                                          23806012 020006-49                    104660 05/29/2018        69.40        .00      89.40


                                                                              Check Totals:             191.76        .00     191.76


00205850 07/17/2018 CITEL               CITY ELECTRIC COMPANY,       INC.
                        00/00/0000        23805020 063464—00        1328940-05          05/09/2018      177,91        .00     177.91
                                                                              Check Totals:             177.91        .00     177.91


00205851 07/17/2018 PRADI               PRAXAIR DISTRIBUTION,       INC.
                        00/00/0000        23804095 063491-00                  82423906 04/13/2018       969.45        .00     969.45
                                          23904096 063493—00                  82423907 04/13/2018       367.97        .00     367.87
                                          23805002 063491—00                  82512132 04/21/2018       456.03        .00     456.03


                                                                              Check Totals:          1.793,35         .00   1,793.35


00205852 07/17/2018 SAFKL               SAFETY KLEEN SYSTEMS,       INC.
                        00/00/0000        23905010 063565-00                  76635796 05/17/2018       760.53        .00     763,53
                                                                              Check Totals:             760.53        .00     760.53


00205653 07/12/2019 RANSU               HAOJES SUPPLY INCORPORATED
                        00/00/0000        23805062 063529-00                   1206480 05/11/2018       941.61        .00     941.61
                                          23805012 063529-00                   1209517 ‘05/C7/2012       27.75        .00      27.75


                                                                              Check Totals:             969.36        .00     963.36


00205254 07/16/2016 LTHTR               L.T. HARNETT TRUCKING,       INC
                        00/00/0000        23804150 000000—00        K042316-2          04/25/2018    1,499.53         .00   1,499.53
                                                                              Check Totals:          1,499.53         .00   1,499.53




                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 47 of 58
Oct 18, 2011    -   liOlpm                       TONMqANDP. COKE CORPORATION                                                  Page       8


                                                    R/ P      CHECK            HISTORY         REPORT


Check    Check          VendorNo Name     Voucher    P0-No           Invoice             by-Date        Amount    Discount      Check
  No     Date           Void Date           No                        No                                   Paid      Taken     Amount


00205855 07/18/2016 NOCEN               NOCO ENERGY CORPORATION
                        00/00/0000        23804122 063496-00         SP11274718         04/20/2016   13,404.12         .00   13,404.12
                                                                               Check Totals:         13,404.12         .00   13,404.12


00205856 07/19/2016 POND’               POWER DRIVES,      INC.
                        00/00/0000        23806016 063569-DO         TRS657756          05/29/2016      320.68         .00      320.68
                                                                               Check Totals:            320.68         .00      320.68


00205857 07/19/2D18 CITEL               CITY ELECTRIC COMPANY,        INC.
                        00/00/0000        23806004 063583—00                    1364617 06/05/2018      433.26         .00      433.28
                                          23806074 063564—00         1359984—01         06/05/2018       40.50         .00       40.50


                                                                               Check Totals:            473.78         .00      473.78


00205856 07/19/2016 DENLA               DENNIS LAURICELLA
                        00/00/0000        23601041 063250-00                     100517 10/06/20:7      ,000.D0        .00    1,000.00
                                                                               Check Totals:          1,000.00         .00    1,000.00


0c205859 07/1912016 DIVSA               DIVAL SAFETY EQUIPMENT,        INC.
                        00/00/0000        23605013 063499-00                    2413276 05/07/2018      250.90         .00      250.90
                                          23605069 063522-00                    2413351 05/07/20:6    4,710.01         .00    4,710,01


                                                                               Check Totals:          4,960.91         .00    4,96091


00205660 07/19/2016 EATOF               EATON OFFICE SUPPLY COMPANY
                        00/00/0000        23606002 063521-00                     571730 06/01/2018      173.26         .00      173.28
                                                                               Check Totals:            173.28         .00      173.28


00205661 07/19/2018 OLDEN               GLOBAL ENVIRONMENTAL
                        00/00/0000        23806035 063509—00                  2012:0299 05/25/20:6   12,477.00         .00   12,477.00
                                                                               Check Totals:         12,477.00         .00   12,477.00


00205862 07/13/20:6 HANS’J              HANES SUPPLY INCORPORATED
                        00/00/0000        23805063 063529-DC         1236420—01         06/15/2015        22.25        .00       22.25
                                          23605064 063529-00         1206480-02         05/16/2016      305.52         .00      305.62
                                          23805065 063529-00         1206460—03         05/17/2018      579.29         .00      579.29
                                          23805101 063529-00         1206420—04         05/22/2016      103.16         .00      103.18


                                                                               Check Totals:          1,010.24         .00    1,010.24


00205863 07/19/2018 JOBEN               JOB ENTERPRISES,      INC.
                        00/00/0000        23805011 063512—00                      25640 05/07/2016      645.90         .00      645.90
                                          23805016 063512—00                     255564 05/02/2018    1,228.58         .00    1,228.58


                                                                               Check Totals:          1874,48          .00    1,874.46


00205664 07/19/2018 PRADI               PRAXAIR DISTRIBUTION,        INC.
                        00/00/0000        23605025 063527-00                   82671657 05/05/2018      123.00         .00      123.00
                                          23605082 063550-00                   62932613 05/11/2016      617.76         .00      617.76
                                          23805095 063541-00                   82948300 05/12/2018      786.70         .00      786.70


                                                                               Check Totals:          1527.46          .00   1527.46




                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 48 of 58
Oct .5, 2016 -   lzOppei                        TONAWANDA COfl CORPORATION                                                            P191        6


                                                  A/P          CHECK               HISTORY            REPORT


Check    Check        VendorNo Name     Voucher       P0-No              Invoice               Iiiv-Date        Amount    Discount     Check
  NO     Date         Void Date           NO                               No                                     Paid       Taken     Amount


00205865 07/24/2018 CITEL             CITY ELECTRIC COMPANY,               INC.
                      00/00/ 0000       23906094 063564-00                1359984-02          06/05/2018        341.60         .00     341.60
                                                                                   Check Totals:                341.60         .00     341.60


00205866 07/24/2018 POOIN             POOLEY,   INC
                      00/00/0000        23905014 053519-00                            500000 05/01/2018         290.29         .00      290.29
                                                                                   Check Totals:                293.29         .00      290.29


00205867 07/24/2018 POWDI             POWER DRIVES,         INC.
                      00/00/0000        23806043 063579-00               TR5655670            06/01/2018        113.00         .00      113.00
                                        23806060 063612-00               TR5661227            06/14/2018         31.67         .00       31.67


                                                                                   Check Totals:                144.67         .00      144.67


00205866 07/24/2012 STRPR             STRITT & PRIESE INC
                      00/00/0000        23905c26 063513-00                            242972 05/02/2018         312.38         .00      312.38
                                        23805066 063534-00                            243307 05/18/2016       3,090.04         .00   3,090.04
                                        23939077 000000-00                            243397 35/22/2015          31.52         .00       31.52


                                                                                   Check Totals:              3,433-94         .00    3,433.94


00205669 07/25/2015 C0R1A             CORFC M?,CHINE CO.           INC
                      00/00/0333        23906350 363486-00                            139772 06/15/2016       2,16C.00         .00    2,160.00
                                                                                   Check Totals:              2,160.00         .00    2,160.00


00205570 07/25/2018 CSI               MALLARE ENTERPRISES
                      00/00/0000        23806072 063563-00                0618-020            06/07/2018        573,75         .00      573 .75
                                                                                   Check Totals:                573.75         .00      573 .75


00205871 07/27/2313    ONCH           JCI JONES CHEMICALS,               :NC.
                      00/00/0000        23806093 063575-30                            758433 06/04/2313       7,615.69         .00    7,615.69
                                                                                   Check Totals:              7,6:5.69         .00    7,615,69


30235872 07/27/2013 NEUV              NE’J-VELLE,     LLC
                      00/00/0000        23806091 063434—33                            :52::7 06/06/23:2      26,78:. 00        .00   26,781.00
                                                                                   Check Totals:             25, 781.00        .00   26,781.00


:3205373 07/27/2018 DIVSA             D:VAL SAFETY EOIPMENT,                INC.
                      00/00/0000        23305029 063522—00                           2414800 05/09 /2 0 18      167.55         .00      167.55
                                        23805033 063522-00                           2416273 05/11/2018         191.00         .00      191.00
                                        23805034 063522-00                           2417728 05/15/2018          67.96         .00       67.96
                                        23809085 063552-00                           2417839 05/15 /2 018       319.30         .00      819.30


                                                                                   Check Totals:              1,245.81          00


00205874 07/31/2018 CITEL             CITY ELECTRIC COMPANY,               INC.
                      00/00/0000        23806032 063564—00                1359984—03          06/08 /2 013      119.40         .00      119.40
                                        23306056 063563—00                1364817—02          06/12 /2 018       61.43         .00       61.43
                                        23806049 063583-00                1364817—03          06/15/2018         43.51         .00       48.51


                                                                                   Check Totals:                229.34         .00     229.34


00205375 07/31/2018 P01401            POWER DRIVES,         INC.



                 Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                 Description: Main Document , Page 49 of 58
Oct 15, 2018 -   liOPpTfl                      TONAWANDA COKE CORPORATXON                                               Page        7


                                                  A/P       CHECK        HISTORY         REPORT


Check    Check        VendorNo Name     Voucher     PD-Nc      Invoice             liw-Date       Amount     Discount     Check
  No     Date         Void Date           NO                    ND                                  Paid        Taken     Amount


                      00/00/0000        23606100 063627-00     TR5662721          06/21/2018      111.92          .00     111.92
                                                                         Check Totals:            111.92          .00     111.92


00205876 07/31/2018 RESPR             RESCO PRODUCTS INC.
                      00/DO/DODD        23806021 063549-DO                 640379 06/04/2018   3,135.79           .00   3,135.79
                                                                         Check Totals:         3,135.79           .00   3,135.79


00205877 08/03/2018 ALLWA             REPUBLIC SERVICES flu
                      00/00/0000        23807097 020012-11                 973315 05/20/2016      769.80          .00     769.80
                                        23807098 020012-12                 975542 06/20/2018      791.74          .00     791.74


                                                                         Check Totals:         1,561.54           .00   1,561.54


00205672 0a/C3/2018 OLDEN             GLL8AL ENVIRONMENTAL
                      00/00/0000        23806:06 053509-00               23110351 05/1S/2C8    8,258 .00          .00
                                                                         Check Totals:         8,389.03           ‘Co


CC205879 08/C3/2018 NED1)             NE’J-VELLE,   LLC
                      00/00/0000        23837130 063434-00                 152158 07/02/2018   3,243.00           .00   3,240.00
                                                                         Check Totals:         3, 243.00          .00   3,240.00


00205880 08/C3/2C18 RESPR             RESCO PRODCCS INC.
                      00/00/0000        2383519e 063576-00                 640979 06/18/2018   3,138,13           .00   3, 138.13
                                                                         Check Totals:         3,138.13           .00   3,138.13


00205081 08/06/2018 A&FWH             A & F WHOLESALE
                      00/00/0000        23935122 023304-52                  43374 05/25/2018   1,656.00           .00   1,656.00
                                                                         Check Totals:         1,656.00           .00   1,656.00


00205282 08/C7/2018 APPIN             APPLIED INDS7RIAL TECHNOLOGIES
                      00/00/0000        23835390 363524-00           7013401013 05/16/2016     1,137.70           ‘33   1,137.73
                                                                         Check Totals:         1,137.70           .00   1,137.73


00205883 08/07/2018 SEAL’J            BEACON LUBRICAJCS INC.
                      00/00/0000        23836101 363594-00                  54293 06/C6/2018   1,323.00           .33   1,323.00
                                                                         Check Totals:         1,323.00           .00   1,323.00


30205834 08/07/2016 PRAD:             PRflJCR DISTRBUTION,     INC
                      00/00/0000        23805096 063541-00               02965094 05/15/2018      777.05          .00     777.05
                                                                         Check Totals;            777,05          .00     777.05


00205885 08/06/2018 CARCON            CARRIER CONTROLS
                      00/00/0000        23806202 063617-00                  10258 06/26/2010      475.00          .00     475.00
                                                                         Check Totals:            475.00          .00     475.00


00205886 08/08/2018 DIVSA             DIVAL SAFETY EQUIPMENT,    INC.
                      00/00/0000        23805035 063522-00                2418125 05/16/2018      191,00          .00     191.00
                                        23809100 000000-00                2419287 05/17/2018      137.50CR        .00     137.50CR
                                        23806014 063552-00                2422066 05/23/2018       39.90          .00      39.90
                                        2380512] 063568-00                2424246 05/29/2018   1,309.00           .00   1,389.00
                                        23806001 063552-00                2426326 06/01/2018      427.00          .03     427,00


                                                                         Check Totals:         1,909.40           .00   1,909,40



                  Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                  Description: Main Document , Page 50 of 58
Oct 15, 2Q11    -   liQlpm                       TONAWANDA COKE CORPORATION                                                   Page       U


                                                   A/P      CHECK            HISTORY            REPORT


Check    Check          VendorNo Name    Voucher    P0-No          Invoice                mv-Date        Amount   Discount      Check
  No     Date           Void Date           No                     No                                      Paid      Taken     Amount




00205887 06/06/2018 HANSU               MANES SUPPLY INCORPORATED
                        00/00/0000        23606030 063502-00                  1213118 06/12/2018       3,017.36        .00   3,017.36
                                                                             Check Totals:             3,017.36        .00   3,017.36


00205888 06/09/2018 CHEDI               cHEMICAL OISTRIEUTORS.INC.
                        00/00/0000        23807049 063646—00       0345844-IN            07/03/2018    3,410.42        .00   3410.42
                                                                             Check Totals:             3,410.42        .00   3,410.42


00205889 08/09/2018 C0PNA               cORFU MACHINE Co.   INC.
                        00/00/0000        23806059 063560—00                   139773 06/15/2016       5,504.00        .00   5,504.00
                                                                             Check Totals:             5,504.00        .00    5,504.00


00205890 08/09/2018 NOCEN               MDCC ENERGY coRPORATION
                        00/00/0000        23805027 063540—00       SP11286757            05/04/2018    1,300.86        .00    1,300.86
                                          23806025 063599—00       SP11310057            06/11/2010    2,041.97        .00    2,041.97
                                          23806026 063599—00       SP11310267            06/11/2010   13,036.83        .00   13,036.83


                                                                             check Totals:            16,379.66        .00   16,379.66


00205891 00/09/2016 STRPR               STRITT & PRIE8E INC.
                        00/00/0000        23806003 063563—00                   243857 06/07/2016         498.36        .00      496.36
                                                                             Check Totals:               498.36        .00      496.36


00205092 08/10/2016 BUFWI               BUFFALO WIRE WORKS COMPANY,         INC.
                        00/00/0000        23805093 063530—00       16—04203              05/23/2016    9,490.98        .00    9,490.98
                                                                             Check Totals:             9,490.98        .00    9,490.90


00205893 08/10/2018 MARIN               MARK INDUSTRIES, INC.
                        00/00/0000        23806044 063584—00                       12475 06/14/2018      348.17        .00      346.17
                                                                             Check Totals:               348.17        .00      348.17


00205894 08/14/2018 A&FWH               A & F WHOLESALE
                        00/00/0000        23806196 063604—00                       43196 06/15/2016    2,000.00        .00   2,000.00
                                                                             Check Totals:             2,000.00        .00   2,000.00


00205895 08/14/2018 ALPRE               ALPHA RESOURCES INC.
                        00/00/0000        23806053 063596-00                   125231 06/07/2018         810.45        .00      810.45
                                                                             Check Totals:               810.45        .00      810.45


00205696 08/14/2018 APPIN               APPLIED INDUSTRIAL TECHNOLOGIES
                        00/00/0000        23805088 063524-00                701343006 05/21/2010          52.78        .00       52.78
                                          23805089 063524-00               7013411975 05/17/2018          71.62        .00       71.82
                                          23805075 063524-00               7013423271 05/18/2018         273.37        .00      273.37
                                          23805087 063524-00               7013424130 05/18/2018         461.59        .00      461.59


                                                                             Check Totals:               659.56        .00      859.56


00205697 08/15/2018 CITEL               CITY ELECTRIC COMPANY,      INC.
                        00/00/0000        23806106 063564-00       1359984-04            06/21/2018      341.60        .00      341.50
                                          23806081 063610—00       1370523-01            05/18/2018      256.98        .00      256.98


                                                                             Check Totals:               598.58        .00      598.58



                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 51 of 58
Oct 15. 2019 -   1:09pm                      WNAWM3OA COKE CORPORATION                                             Page       5


                                               A/P      CHECK         HISTORY         REPORT


Check    Check      VendorNo Name    Voucher    P0-Nc       Invoice             Inv-Date       Amount   Discount     Check
  No     Date       Void Date           No                    No                                 Paid      Taken    Amount




00205890 08/15/2010 CSI             MALLARE ENTERPRISES
                     00/00/0000       23807149 063560-00    0710-034           07/02/2016      310.75        .00     316.75
                                                                      Check Totals:            318.75        .00     318.75


00205899 08/15/2016 DIVSA           DIVAL SAFETY EQUIPMENT,    INC
                     00/00/0000       23806073 063589-00               2429496 06/07/2018   4,970.49         .00   4,970.49
                                      23006040 063589-00               2430226 06/08/2018       94.50        .00      94.50
                                      23006027 063589—00               2432007 06/12/2018       66.40        .00      68.40
                                      23606028 063589—00               2432097 06/12/2018      741.00        .00     741.00
                                      23606029 063574—00               2432322 06/12/2018      979.40        .00     979.40


                                                                      Check Totals:         6,853.79         .00   6,853.79


00205900 00/15/2018 HANSU           WANES SUPPLY INCORPORATED
                     00/00/0000       23806100 063622—00               1209551 06/22/2018      281.40        .00     281.40
                                      23806107 063622—00               1209585 06/22/2018      180.83        .00     186.03
                                      23806185 063639-00               1224112 06/28/2018      965.45        .00     965.45


                                                                      Check Totals:         1, 435 66
                                                                                                  .          .00   1,435.68


00205901 08/16/2018 MCMCA           MCMASTER-CARR SUPPLY,   INC.
                     00/00/0000       23806046 063616—00              65511233 06/15/2018      645.01        .00     645.01
                                      23806079 063620—00              65651461 06/18/2018      343.51        .00     343.51


                                                                      Check Totals:            986.52        .00     986.52


00205902 00/17/2018 FASDI           FASTENERS DIRECT
                     00/00/0000       23806080 063603-00                175478 06/19/2010      700.58        .00     708.58
                                                                      Check Totals:            786.56        .00     786.58


00205903 08/17/2018 FIROR           THE FIRELINE GROUP
                     00/00/0000       23807141 063144—00                  3640 06/29/2018      581.70        .00     581.70
                                                                      Check Totals:            581.70        .00     581.70


00205904 06/17/2016 HANSU           WANES SUPPLY INCORPORATED
                     00/00/0000       23807054 063582-00    1213118-01         07/09/2018      599.00        .00     599.00
                                      23807025 063639—00    1224112-01         07/06/2010      196.91        .00     198.91
                                      23807024 063654-00    1226238-00         07/17/2018   6,208.00         .00   6,286.00


                                                                      Check Totals:         7,065.91         .00   7,085.91


00205905 08/17/2016 MARIN           MARK INDUSTRIES, INC.
                     00/00/0000       23806099 063564—00                 12407 06/22/2010      150.83        .00     150.03
                                                                      Check Totals:            150.83        .00     150.83


00205906 08/17/2016 MONAQ           MONTROSE AIR QUALITY SERVICES,      LLC
                     00/00/0000       23805079 063151—00               1106934 04/30/2018   3,382.50         .00   3,382.50
                                                                      Check Totals:         3,382.50         .00   3,362.50


00205907 08/21/2018 A&FWH           A & F WHOLESALE
                     00/00/0000       23806196 063604—00                 43196 06/15/2010   2,000.00         .00   2,000.00
                                                                      Check Totals:         2,000.00         .00   2,000.00



                 Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                 Description: Main Document , Page 52 of 58
Oct 15, 2018 -   liO9pm                        WNAWN8DA COKE CORPORATXON                                                  Page        1.0


                                                 A/P      CHECK             HISTORY         REPORT


Check    Check       VendorNo Name     Voucher    P0-No           Invoice             nw-Date        nount     Discount     Check
  No     Date        Void Date           No                         No                                 Paid       Taken    Amount




00205908 08/21/2018 ADVIN            ADVANCE INDUSTRIES
                     00/00/0000        23806061 063502-00                      21299 06/14/2018   2, 000.00         .00   2,000.00
                                                                            Check Totals;         2,000.00          .00   2,000.00


00205909 38/21/2C16 CSI              VX.LAF-E flflERPRISES
                     00/00/0000        23807148 063560—00         0718-074           37/06/2018      318.75         .00     318.75
                                                                            Check Totals:            316.75         .00     318.75


0C205910 08/21/2018 EDSTI            ED’S TIRE SERVICE,      INC.
                     00/0010000        23806077 063573—00                      50944 05/31/2018      157.50         .00     157 .50
                                                                            Check Totals:            157.50         .00     157.50


00205911 08/21/2318 ELDBA            EL-OCNEAflERY INC.
                     00/00/0000        23806157 063625—DO                      48574 06/21/2016      211.00         .00     211.00
                                                                            Check Totals:            211.00         .00     211.03


00205912 08/21/2018 P81,01           PRAXAIR DISTRI9UTI0N,        INC.
                     00/00/0000        23805102 063550—00                   82980311 05/16/2018      313.30         .00     313.30
                                       23805120 063550-00                   83025962 05/19/2018      687.26         .00     687.26
                                       23806013 063550—00                   83144788 05/23/2018      456.03         .00     456.03
                                       23806181 063645—00                   83347114 05/31/2018      443.00         .00     443.00


                                                                            Check Totals:         1,899.59          .00   1,899.59


00205913 08/22/2018 CORMA            CORFU MACHINE CO.     INC.
                     00/00/0000        23807162 063660-00                     139908 07/10/2018      384.00         .00     384.00
                                                                            Check Totals:            384.00         .00     384.00


00205914 08/22/2018 FIVST            FIVE STAR EQUIPMENT,        INC.
                     00/00/0000        23805030 063537-00         P39857             05/08/2018      409.65         .00     409.65
                                       23805121 063537-00         P40300             05/21/2018      169.03         .00     169.03
                                       23807167 063651-00         P41750             07/32/2018       13.44         .00      13.44
                                       23807169 063651-00         P41768             07/03/2018       46.56         .00      46.55
                                       23806070 063543-00         W03396             05/21/2018   1,243.44          .00   1,243.44


                                                                            Check Totals:         1, 662. 12        .00   1,882.12


002 35916 09/22/2018 MANS’J          HINES SUPPLY INCCRIORAT
                     00/00/3000        23507181 063639-00         1206480—05         07/27/2018       51.44         .00      51.44
                                                                            Check Totals:             51.44         .00      51.44


00205916 08/22/2018 JOBEN            JOB ENTERPRISES,     INC.
                     00/00/0000        23 607134 063690-00        30027260           07/26/2012   2,035.82          .00   2,035.22
                                                                            Check Totals:         2,035.82          .00   2,035.82


00205917 08/22/2018 K6EFA            K & E FABRICATING COMPMY INC
                     00/00/0000        23804149 05351C—00                       1411 04/25/2018   3,640,00          .00   3,640.00
                                                                            Check Totals:         3,640.00          .00   3,640.00


00205918 08/22/2016 P0CIN            POOLEY,   INC.
                     00/00/0000        23806023 063519-00                     502388 06/08/2018      232.05         .00     232.05
                                       23606031 063597—00                     502492 06/11/2018      241.67         .00     241.67



                  Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                  Description: Main Document , Page 53 of 58
Oct 15, 2019    -   liOIpm                       ‘ItNAWMOA COX! CORPORAflON                                                  Page       11


                                                    A/P       CHECK            HISTORY         REPORT


Check    Check          VendorNo Name     Voucher     P0-Nc          Invoice             by-Date        ATount   Discount     Check
  No     Date           Void Date           No                        No                                  Paid      Taken     ?uiount




                                                                               Check Totals:            473.72        .00      473.72


00205919 09/23/2018 BEALU               BEACON LUBRICANTS INC.
                        00/00/0000        23807161 063633—00                      54492 06/25/2018    4917.00         .00   4,917.00
                                                                               Check Totals:          4,917.00        .00   4,917.00


00205920 08/23/2019 KLEST               KLEIN STEEL SERVICE INC.
                        00/00/0000        23806084 063618—00                    1640463 06/19/2018    4,162.00        .DD   4,162.00
                                                                               Check Totals:          4,162.00        .DD   4,162.00


00205921 09/23/2018 PR0TA               PROTANK LTD
                        00/00/0000        23607182 063740-00                     266589 06/22/2018   10,640.00        .00   10,640.00
                                                                               Check Totals:         10,640.00        .00   10,640.00


00205922 08/23/2018 T0TCR               TOTAL CRANE SYSTEMS,        INC.
                        00/00/0000        23807041 063360-00                     115064 07/03/2018    1,800.00        .00    1,600.00
                                                                               Check Totals:          1,800.00        .00    1,800.00


00205923 08/24/2018 CHEDI               CHEMICAL DISTRI8UTORS.INC.
                        00/00/0000        23607048 063653—00         0345881-IN         07/05/2018    8,379.28        .00    6,379.28
                                          23807063 063664—00         0346288-IN         07/13/2018      850.00        .00      650.00


                                                                               Check Totals:          9,229.28        .00    9,229.28


00205924 08/24/2018 GLOEN               GLOBAL ENVIRONMENTAL
                        00/00/0000        23606036 063509—00                 201810300 06/01/2018     8,544.00        .00    8,544.00
                                                                               Check Totals:          8,544.00        .00    6,544.00


00205925 08/24/2018 NEUV                NEU-VELLE,    LLC
                        00/00/0000        23807183 063434-00                     152162 07/06/2018   11,445.00        .00   11,445.00
                                                                               Check Totals:         11,445.00        .00   11,445.00


00205926 08/24/2018 SOUMI               SOUTHWORTH    -   MILTON,   INC
                        00/00/0000        23805071 063544-00                    1286665 05/13/2016      146.64        .00      148.64
                                          23805070 063544—00                    1286925 05/13/2018      413.43        .00     413.43
                                          23605099 063544-00                    1289261 05/15/2018      404.07        .00     404.07
                                          23605103 063544—00                    1290041 05/16/2018      309.06        .00      309.08
                                          23605119 063561-00                    1292769 05/20/2018    1,012.06        .00   1,012.08
                                          23906052 063601-00                    1311585 06/10/2018   2,452.21         .00   2,452.21
                                          23607114 063679—00                    1346130 07/17/2018      273.76        .00      273.76


                                                                               Check Totals:         5,013.27         .00   5,013.27


00205927 08/27/2018 ADVIN               ADVANCE INDUSTRIES
                        00/00/0000        23806061 063602-00                      21299 06/14/2018   1,000.00         .00   1,000.00
                                                                               Check Totals:         1,000.00         .00   1,000.00


00205928 06/27/2018 CITEL               CITY ELECTRIC COMPANY,        INC.
                        00/00/0000        23807055 063648-00         1379852-04         07/10/2018      194.69        .00     194,69
                                          23807056 063648-00         1379852-05         07/10/2018        3.49        .00        3.49


                                                                               Check Totals:            198.18        .00     196.18



                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 54 of 58
Oct 15, 2011    -   liOPpm                       TONAWANDA COlE CORPORATION                                                 Page       12


                                                    A/P      CHECK            HISTORY         REPORT


Check    Check          VendorNo Name     Voucher    P0-No       Invoice                mv-Date        Amount   Discount      Check
  No     Date           Void Date           No                    No                                     Paid      Taken     Amount




00205929 08/27/2019 DIVSA               DIVAL SAFETY EQUIPMENT     INC.
                        00/00/0000        23806055 063599—00                   2433347 06/14/2018       15.06        .00       15.06
                                          23806078 063589-00                   2434616 06/19/2018       25.40        .00       25.40
                                          23906180 063425-00                   2436753 06/21/2018       24.50        .00       24.50
                                          23806193 063599—00                   2437761 06/22/2018      335.50        .00      335.50
                                          23806191 063589-00                   2439276 06/26/2018      335.50        .00      335.50
                                          23806189 063568-00                   2440095 06/27/2018      162.90        .00      162.90


                                                                              Check Totals:                          .00      898.66


00205930 08/27/2018 RESPR               RESCO PRODUCTS INC.
                        00/00/0000        23807144 063621-00                    649283 06/27/2018   5,766.00         .00    5,766.00
                                                                              Check Totals:         5,766.00         .00    5,766.00


00205931 08/29/2019 A&FWH               A & F WHOLESALE
                        00/00/0000        23806196 063604-00                     43196 06/15/2018   2,000.00         .00    2,000.00
                                                                              Check Totals:         2,000.00         .00    2,000.00


00205933 08/29/2019 OAKNO               OAK MOUNTAIN INDUSTRIES,       INC.
                        00/00/0000        23807226 063755-00     P0219—1801            09/29/2018   6,338.85         .00    6,336.85
                                                                              Check Totals:         6,338.85         .00    6,339.85


00205934 08/31/2018 NOCEN               NOCO ENERGY CORPORATION
                        00/00/0000        23807252 063756-00     SP11353351            08/21/2018   13362.35         .00   13,362.35
                                          23807251 053756-00     5P11353506            08/21/2018    1,934.22        .00    1,934.22


                                                                              Check Totals:         15,296.57        .00   15,296.57


00205935 09/04/2018 ALPRE               ALPHA RESOURCES INC,
                        00/00/0000        23806205 063629-00                    125696 06/25/2019      114.96        .00      114.96
                                                                              Check Totals:            114.96        .00      114.96


00205936 09/06/2018 A&FWH               A & F WHOLESALE
                        00/00/0000        23806196 063504-00                     43196 06/15/2018    1468.23         .00    1,468.23
                                          23806197 063604-00                     43234 06/20/2018      274.92        .00      274.92


                                                                              Check Totals:         1,743.15         .00   1,743.15


00205937 09/06/2018 RESPR               RESCO PRODUCTS INC.
                        00/00/0000        23807177 053505-00                    649487 07/05/2019   6,361.94         .00   6,361.94
                                                                              Check Totals:         6,361.94         .00   6,361.94


00205938 09/07/2018 AOMSU               ADMAR SUPPLY
                        00/00/0000        23907112 063545-00     1915307-0001          05/14/2018   1,719.00         .00   1,719.00
                                                                              Check Totals:         1,719.00         .00   1,719.00


00205939 09/07/2018 DIVSA               DIVAL SAFETY EQUIPMENT,    INC.
                        00/00/0000        23907202 063379—00                   2372625 02/16/2019       49.90        .00       49.90
                                          23906188 063631—00                   2440190 06/27/2019   3,954.78         .00   3,954.79
                                          23806203 063599-00                   2441669 06/29/2018      577.40        .00      577.40


                                                                              Check Totals:         4,592.08         .00   4,582.08



                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 55 of 58
Oct 15, 2015     1:09pm                        TONAWM4DA COKt CORPORATXON                                                     Pi9i        13


                                                 A/P       CHECK              HISTORY         REPORT


Check    Check       VendorNo Name     Voucher     P0-No           Invoice              Inv-Date       Amount     Discount     Check
  No     Date        Void Date           No                        No                                    Paid        Taken     Pj,iount




00205940 09/07/2015 JONCH            301 JONES CHEMICALS,        INC.
                     00/00/0000        23807108 063701-00                       764347 07/30/2016   6,234.23           .00    9,234.23
                                                                              Check Totals:         8,234.23           .00    8,234.23


00205941 09/07/2016 MOLMA            MOLE? MAGNETICS INC.
                     00/00/0000        23904131 063416-00                        14805 04/23/2018   2,000.00           .00   2,000.00
                                                                              Check Totals,         2,000.00           .00   2,000.00


00205942 09/07/2018 5013841          SOUTHWORTH    -   MILTON,   INC
                     00/00/0000        23806036 000000—00                       235757 06/05/2018      998.87CR        .00      988.87CR
                                       23806099 063304—00                      1182022 01/14/2018    2,677.67          .00    2,677.67
                                       23806017 063567—00                      1299549 05/27/2018      800.00          .00      900.00


                                                                              Check Tota.s:         2,486.60           .00    2,498.90


00205943 09/12/2019 A%FWF            A & F W1AOLESALE
                     00/00/0000        23807154 063672-CC                        43357 07/12/2018    2,160.00          .00    2,160.00
                                                                              Check Tota.s:         2,150.00           .00    2,160.00


00205944 C9/12/20l8 ROONE            ROOT.    NEAL & CCXPANY
                     00/00/0000        23906052 063375.00                      5065923 05/10/2016    5,000.00          .00    5,000.00
                                                                              Check Totals:          5,000.00          .00    5,000.00


00205945 09/14/2018 PRESC            PRECISION SCALE & BALANCE
                     00/00/0000        23807102 063562-00                        91071 07/24/2018   11,052.70          .00   11,052.70
                                                                              Check Totals:         11,052.70          .00   ll.C52.70


00205946 05/14/2018 500841           SOCTHWDRTh    -   MILTON,   INC
                     00/00/0000        23806017 053557—03                      :299549 05/27/2016    2,552.37          .00    2,652.37
                                       23805016 063567—00                      1301150 05/29/2016       70.36          .00       70.35
                                       23906037 063591—00                      :308111 06/05/2016      173.51          .00      176.5:
                                       23805199 063295-00                      1309700 05/07/2015       46.07          .00       45.07
                                       23606062 063609—00                       35454 06/13/2dB        550.00          .00      550.00


                                                                              Check Totals:          3,497.31          .00    3,497.3:


00205947 09/17/2018 CITEL            CITY ELECTRIC C0>PANY,         INC.
                     00J00/0000        23808003 063372-00          1314737—01          03/12/2016        3.31          .00        3.31
                                       23808019 053464-00          1328940—00          03/29/2015      849.60          .00      849.50
                                       23808020 063610—00          1370523—00          06/14/2018      376.14          .00      376.14


                                                                              Check Totals:          1,228.95          .00    1,228.95


00205948 09/17/2018 CORMA            CORFU MACHINE CO.      INC.
                     00/00/0000        23808017 063501—00                       139353 04/13/2018      273.00          .00      273.00
                                       23808018 063641-00                       139344 05/23/2013    2,495.00          .00    2,495.00


                                                                              Check Totals:          2,753.00          .00    2,768.00


00205949 09/17/2018 LUTE             LUMASENSE TECHNOLOGIES,           INC.
                     00/00/0000        23805051 063403—00                      3032801 05/11/2018      905.00          .00      905.00
                                                                              Check Totals:            905.00          .00      905.00



                  Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                  Description: Main Document , Page 56 of 58
Oct 15    2019     1:09pm                             TONAWN4DA COKE COflORATXON                                                    Page      14


                                                       A/P       CHECK           HISTORY            REPORT


Check      Check         VendorNo Name       Voucher     P0-No         Invoice                mv-Date        Pj,ount   Discount      Check

  No       Date          Void Date               No                     No                                     Paid       Taken      kount




00205950 09/17/2312 POWDI                POWER cRIVES,       INC.
                         00/00/0000          23637117 063705-03                    669559 07/26/2018         234.63         .00      234.63
                                             23837143 063712—03                    670308 07/30/2018           5.51         .00        6.51
                                             23507176 063713-00                    670631 07/31/2316         160.50         .00      160.53
                                             23807034 063662—00        TRS%65609             07/09/2316       1251          .00       1251
                                             23807035 063674-00        TRS666502             07/19/2018      275.16         .00      275.16
                                             23807072 063692-00        TRS668751             07/23/2018       47,81         .00       47.81


                                                                                 Check Totals:               736.12         .00      736.12


00205951 09/19/2018 A&FWN                A & F WHOLESALE
                         00/00/0000          23606196 063604—00                      43196 06/15/2018      2,000,00         .00    2,000.00
                                                                                 Check Totals:             2,000.00         .00    2,000.00


00205952 09/19/2016 A1.WA                REPUBLIC SERV:CEs #111
                         00/00/0000          23907099 320012-13                    950579 07/20/20:2         769.51         .00      785.51
                                                                                 Check Totals:               789.51         .00      789.51


00205963 09/21/23:2 A&FWN                A   &   F WHOLESALE
                         03/00/0000          23807101 C20004—53                      43389 07/23/2315      1,976.00         .00    1,976.00
                                                                                 Check Totals:             1,976.00         .00    1,975.00


00205954 09/21/2018 MOLMA                MOLEY MAGNETICS INC.
                         00/00/0000          23804131 063416—00                      14605 04/23/2012      2,000.00         .00    2,000.00
                                                                                 Check Totals:             2,000,00         .00    2,000.00


00205955 09/21/2018 ROONE                ROOT, NEAL & COMPANY
                         00/00/0000          23805052 063375—00                    5065823 05/10/2019       3,600.00        .00    3,500.00
                                                                                 Check Totals:              3,500.00        .00     3,500.00


00235955 09/21/2019 SOUXI                SCUm:WORTN      -   tCLT0N.   INC
                         00/00/0000          23306062 063509-00                    1315494 06/13/2015      2,308.68         .00     2,300.66
                                                                                 Check Totals:              2,332.68        .00     2,308.68


30205957 39/27/20:6 BEALU                DEACON LUBRICANTS :941.
                         30/00/0000          23532059 063460-30                      53705 04/05/2018       1,421.00        .00     1,421.20
                                             23807096 063575—00                      54623 07/12/2018       2,077.00        .00    2,077.00


                                                                                 Check Totals:              3,498.00        .00     3,498.00


00205958 09/27/2018 BUFWI                BUFFALO WIRE WORKS COMPANY,          INC.
                         00/00/0000          23806105 063576-00         19—05247             06/22/2010     5,586.58        .00     5,686.56
                                                                                 Check Totals:              5,586.69        .00     5,586.68


00205959 10/04/2018 A&FWH                A   &   F WHOLESALE
                         00/00/0000          23937155 363720-00                      43494   36/07/2016     4.707,00        .00     4,707.00
                                                                                 Check Totals:              4,707.00        .00     4,707.00


  146 Computer Checks                                                   Cash Account Totals:              473,327.82              473,327.62
       0 Manual Checks                                                                                                      .00
  146 Checks Total




                    Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                    Description: Main Document , Page 57 of 58
(Rev. 12/16: Previous Versions are Obsolete)
                                                         UNITED STATES BANKRUPTCY COURT
                                                          WESTERN DISTRICT OF NEW YORK
                              COVER SHEET FOR SCHEDULES, STATEMENTS, LISTS AND/OR AMENDMENTS
                         Tonawanda Coke
 Case Name:              Corporation                                  Case No. 1-18-12156                                Chapter 11
A. IDENTIFY TYPE OF DOCUMENT BEING FILED: (Select either #1, #2 or #3)
         #1--Amendment to Previously Filed Document (Go to Sec. B)
         #2--Schedule/Statement Not Previously Filed (Go to Sec. B)
         #3–Schedule of Post-Petition Debts (result of conversion–no fee due) (Go to Sec. D)
B. SUMMARIZE SPECIFICS OF DOCUMENT BEING FILED BY CHECKING APPLICABLE DATA ELEMENTS:
             Official Form 101:    Part 1     Part 2     Part 3    Part 4     Part 5     Part 6    Part 7
             Official Form 106Sum: Summary of Your Assets and Liabilities and Certain Statistical Information
             Official Form 106Dec: Declaration About an Individual Debtor’s Schedules
             Official Form 108: Chapter 7 Statement of Intention for Individuals
             Schedules: (Please check schedules attached)
                Schedule A/B           Schedule C           Schedule D (Go to Sec. C)       Schedule E/F (Go to Sec. C)
                Schedule G             Schedule H           Schedule I                      Schedule J                Schedule J-2
             Statement of Financial Affairs:
             Statement Pursuant to Rule 2016(b)
             Official Form 201:        Debtor's Name        Debtor's Address                Debtor's EIN        Other Names used by the Debtor
                                       Other
                                                        (Please indicate the Question # from Form 201 that is being amended and a brief description)
             Official Form 201A: Ch. 11 Attachment to Voluntary Petition for Non-Individuals
             Official Form 202: Declaration Under Penalty of Perjury for Non-Individual Debtors
             Creditor Matrix
             Chapter 13 Plan (Pre-confirmation):     Decrease Payments       Increase Payments       Increases length of plan
             Other:

                         FOR CHANGES AFFECTING SCHEDULES D, E/ F, THE LIST OF CREDITORS, MATRIX OR MAILING LIST,
                                PROCEED TO SECTION ‘C’ OF THIS FORM. OTHERWISE, PROCEED TO SECTION ‘D’.
C. CREDITOR/SCHEDULE INFORMATION: (Select either #1, #2 or #3)
        #1--Creditors are being added or deleted by this amendment/schedule, AND
               The $31.00 amendment fee is attached
               A matrix in the format prescribed by the Clerk with the complete names and addresses of the parties added is attached.
                      Note: Do not repeat creditor information from a previously filed matrix. The Clerk’s office will not delete creditors unless a
                                motion to delete creditors is granted.
        #2--Schedule(s) of creditors (Schedules D, E/F), list of creditors, matrix or mailing list is being amended for purposes other than adding or
            deleting creditors.
               The $31.00 fee is attached for this amendment [e.g. changing amount of a debt or classification of a debt].
               The $31.00 fee does not apply for this amendment [e.g. change of address of a creditor or change of attorney].
        #3 – No Creditors are being added or deleted.
D. CERTIFICATION OF SERVICE, ATTORNEY'S DECLARATION AND DEBTOR'S UNSWORN DECLARATION
     CERTIFICATION OF SERVICE: Attach an “Affidavit of Service” listing each party served with a copy of the referenced document(s), this
     cover sheet and a copy of the §341 Meeting Notice (if applicable). Be sure to include the U.S. Trustee and the Case Trustee.
     DECLARATION OF ATTORNEY [Attorney or debtor(s), if pro se, must sign.]: I declare that the above information contained on this cover
     sheet may be relied upon by the Clerk of Court as a complete and accurate summary of the information contained in the documents attached.

      Dated:          November 16, 2018                               Signature: /s/ Garry M. Graber, Esq.
                                                                                 Garry M. Graber, Esq.
     DECLARATION OF DEBTOR(S): [Required if declaration is not completed on the document(s) itself or by separate instrument.]
     I declare under penalty of perjury that I have read this cover sheet and the attached schedules, lists, statements, etc., consisting of 58 sheets,
     numbered 1 through 58, and that they are true and correct to the best of my knowledge, information and belief.
      Dated:       November 16, 2018                                 Signature: /s/ Michael K. Durkin                           (debtor)
                                                                                Michael K. Durkin




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                     Case 1-18-12156-MJK, Doc 86, Filed 11/16/18, Entered 11/16/18 11:26:37,
                                     Description: Main Document , Page 58 of 58
